               Case 20-50640-tnw                  Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07                               Desc Main
                                                           Document     Page 1 of 101
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF KENTUCKY

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Elemental Processing, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2120 Capstone Drive, Suite #111
                                  Lexington, KY 40511-8926
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fayette                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.elementalprocessing.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 Case 20-50640-tnw                  Doc 1        Filed 04/20/20 Entered 04/20/20 15:33:07                              Desc Main
Debtor
                                                                 Document     Page 2 of 101
                                                                                        Case number (if known)
          Elemental Processing, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3259

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                  proceed under Subchapter V of Chapter 11.
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                          Case number
                                                  District                                 When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                Relationship
                                                  District                                 When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 20-50640-tnw                Doc 1       Filed 04/20/20 Entered 04/20/20 15:33:07                                  Desc Main
Debtor
                                                             Document     Page 3 of 101
                                                                                    Case number (if known)
         Elemental Processing, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 20-50640-tnw              Doc 1       Filed 04/20/20 Entered 04/20/20 15:33:07                                 Desc Main
Debtor
                                                            Document     Page 4 of 101
                                                                                   Case number (if known)
          Elemental Processing, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 20, 2020
                                                  MM / DD / YYYY


                             X   /s/ Tony Struyk                                                         Tony Struyk
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   CEO and CFO




18. Signature of attorney    X   /s/ Matthew B. Bunch                                                     Date April 20, 2020
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Matthew B. Bunch
                                 Printed name

                                 Bunch & Brock, PSC
                                 Firm name

                                 271 W. Short Street
                                 805 Security Trust Building
                                 Lexington, KY 40507-1217
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (859) 254-5522                Email address


                                 84931 KY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
             Case 20-50640-tnw                        Doc 1          Filed 04/20/20 Entered 04/20/20 15:33:07                   Desc Main
                                                                     Document     Page 5 of 101




 Fill in this information to identify the case:

 Debtor name         Elemental Processing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 20, 2020                          X /s/ Tony Struyk
                                                                       Signature of individual signing on behalf of debtor

                                                                       Tony Struyk
                                                                       Printed name

                                                                       CEO and CFO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 20-50640-tnw                      Doc 1      Filed 04/20/20 Entered 04/20/20 15:33:07                                         Desc Main
                                                                      Document     Page 6 of 101

 Fill in this information to identify the case:
 Debtor name Elemental Processing, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                KENTUCKY
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AMD Consulting                                                  business debt                                                                                        $7,282,268.00
 20929 Ventura Blvd,
 Unit 47-135
 Woodland Hills, CA
 91364
 Twin Rivers                                                     business debt                                                                                        $3,122,156.00
 Holdings
 3261 Ocean Front
 Walk 1A
 San Diego, CA
 92109
 Jade Partners, LLC                                              Promissory Note                                                                                      $2,000,000.00
 2100 Byberry Road                                               dated November
 Huntingdon Valley,                                              29, 2018 with
 PA 19006                                                        personal
                                                                 guarantees with
                                                                 Hemp Processing
                                                                 Agreement dated
                                                                 December 3, 2018
 Gutkoski, Mike                                                  business debt                                                                                        $1,250,000.00
 304 N. 18th Ave.
 Bozeman, MT 59715
 Lebsock, Bradley                                                Promissory Note                                                                                      $1,000,000.00
 1350 West Main                                                  dated May 14,
 Street                                                          2019
 Sterling, CO 80751
 Armadillo                                                       business debt                                                                                          $975,566.00
 1262 Scott Street
 San Diego, CA
 92106
 R&R Capital                                                     business debt                                                                                          $968,058.00
 Management
 20929 Ventura Blvd.
 Unit 47-135
 Woodland Hills, CA
 91364



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 20-50640-tnw                      Doc 1      Filed 04/20/20 Entered 04/20/20 15:33:07                                         Desc Main
                                                                      Document     Page 7 of 101

 Debtor    Elemental Processing, LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Aggreko, LLC                                                    equipment                                                                                              $505,558.00
 Attn: Any Officer
 15600 John F
 Kennedy Blvd Ste
 600
 Houston, TX
 77032-2344
 Cann Am Group,                                                  business debt                                                                                          $465,904.00
 Inc.
 20929 Ventura Blvd.
 Unit 47-135
 Woodland Hills, CA
 91364
 SD5050, LLC                                                     business debt                                                                                          $440,132.00
 5469 Castlehills
 Drive
 San Diego, CA
 92109
 Reise                                                           business debt                                                                                          $242,195.00
 PO Box 221011
 San Diego, CA
 92192-1011
 Oakcrest Manor SD,                                              business debt                                                                                          $209,972.00
 Inc.
 1262 Scott Street
 San Diego, CA
 92106
 Airgas USA, LLC                                                 vendor                 Disputed                                                                        $205,616.54
 Attn: Any Officer                                               complaint filed in
 2015 Vaughn Rd                                                  Fayette Circuit
 Bldg 400                                                        Court Case
 Kennesaw, GA                                                    #20-CI-1048
 30144
 Pentecost                                                       services                                                                                               $137,790.00
 Mechanical
 Services, Inc.
 PO Box 13337
 Lexington, KY
 40583-3337
 Dibiccari, Chris                                                Consulting                                                                                             $135,000.00
 810 SW 11th Ave.                                                Agreement dated
 Cape Coral, FL                                                  August 20, 2018
 33991
 RittLiverpool                                                   business debt                                                                                          $113,205.00
 366 N. Main Street
 Rittman, OH 44270
 CPASS, LLC                                                      business debt                                                                                          $108,729.00
 PO Box 221011
 San Diego, CA
 92192-1011
 Harshaw Trane                                                   vendor                                                                                                 $101,405.00
 12700 Plantside Dr
 Louisville, KY 40299

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 20-50640-tnw                      Doc 1     Filed 04/20/20 Entered 04/20/20 15:33:07                                          Desc Main
                                                                     Document     Page 8 of 101

 Debtor    Elemental Processing, LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Capstone Group,                                                 unpaid rent for                                                                                        $100,000.00
 LLC                                                             Premises in
 2201 Regency Road,                                              Lexington, KY @
 Suite 602                                                       $25,000 per
 Lexington, KY 40503                                             month.
 Humana Health Plan                                              premiums due                                                                                             $71,563.00
 PO Box 3225
 Milwaukee, WI
 53201-3225




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
              Case 20-50640-tnw                                  Doc 1             Filed 04/20/20 Entered 04/20/20 15:33:07                                                            Desc Main
                                                                                   Document     Page 9 of 101
 Fill in this information to identify the case:

 Debtor name            Elemental Processing, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    1.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        8,157,099.84

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        8,157,100.84


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       18,877,486.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           513,654.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       37,310,115.32


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         56,701,255.32




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                         Desc Main
                                                                     Document      Page 10 of 101
 Fill in this information to identify the case:

 Debtor name         Elemental Processing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                   Citizens Union Bank
                   as of 2/28/2020
                   (Receiver/Amerra Capital could have
                   withdrawn these funds but Debtor does
                   not have access to this account to
           3.1.    verify)                                                   checking                       3089                                    $11,561.77


                   Fifth Third Bank
                   (Amerra Capital has made two deposits
                   of $120,000 on 4/3/2020 and $84,688 on
                   4/17/2020 to cover payroll)
                   (Current balance is $141,791, but
           3.2.    payroll checks were issued 4/17/2020)                     checking                       0296                                  $141,791.00


                   Community Trust Bank
                   This account was opened in early 2020
                   with deposits from customers. Debtor
                   transferred all deposits to the Fifth
                   Third checking account.
           3.3.    Current balance is under $100                             checking                       5512                                       $100.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $153,452.77
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                      Desc Main
                                                                     Document      Page 11 of 101
 Debtor           Elemental Processing, LLC                                                        Case number (If known)
                  Name

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     deposit for rent with Capstone Distribution Center, LLC                                                                    $17,083.34



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                $17,083.34
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         9,567,952.82     -                         8,611,157.54 = ....                   $956,795.28
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                               $956,795.28
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last            Net book value of         Valuation method used    Current value of
                                                      physical inventory          debtor's interest         for current value        debtor's interest
                                                                                  (Where available)

 19.       Raw materials

 20.       Work in progress




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07               Desc Main
                                                                     Document      Page 12 of 101
 Debtor         Elemental Processing, LLC                                                     Case number (If known)
                Name

           Cultivation of hemp and
           all hemp biomass and all
           products created
           therefrom
           Current value in today's
           economy is listed at
           unknown, but estimated
           less than $25 million.
           Book value is estimated
           at $25,000,000.
           Inventory value from
           Balance Sheet on
           12/31/2019 was listed at
           $26,091,351.14                                                         $25,000,000.00     N/A                                  Unknown



 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           See para. #20 above for
           work in progress assets
           plus numerous items to
           manufacture the assets                                                      Unknown                                            Unknown




 23.       Total of Part 5.                                                                                                                $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                      0.00 Valuation method                          Current Value                  500,000.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 28.       Crops-either planted or harvested

 29.       Farm animals Examples: Livestock, poultry, farm-raised fish

 30.       Farm machinery and equipment (Other than titled motor vehicles)
           Equipment, such as John Deere assets
           Machinery & Equipment as reported in
           Balance Sheet dated 12/31/2019 was
           $7,063,582.70                                                               Unknown                                         $500,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                    Desc Main
                                                                     Document      Page 13 of 101
 Debtor         Elemental Processing, LLC                                                          Case number (If known)
                Name



 31.       Farm and fishing supplies, chemicals, and feed

 32.       Other farming and fishing-related property not already listed in Part 6
           Totals from Balance Sheet on 12/31/2019:
           Computer and Equipment $9,706.64;
           Furniture/Fixtures $69,639.36; Lab Equip
           $385,369.68; Leasehold improvements
           $947,262.72; Office Equipment $20,113.89;
           Long Term Assets/non specified $5,050,975.16
           Net Book Value for all assets as listed on the
           Balance Sheet as of 12/31/2019 was
           $53,045,704.28.

           In 2018, Debtor reported on its IRS Form 1040
           total assets of $37,128,213
           Ending Calendar Year values:
           Biomass $25,000,000
           Crude $5,413,568
           Loan to ASC $614,192
           Loan to RHR $200,000
           Prepaid Rent $3,600
           Prepaid Seeds $3,610,000
           Super Crude $46,534                                                           $53,045,704.28   Recent cost                     $6,483,067.45




 33.       Total of Part 6.                                                                                                           $6,983,067.45
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
               No
               Yes. Is any of the debtor's property stored at the cooperative?
                         No
                         Yes

 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                         Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
               No
               Yes

 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
               No
               Yes

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                    Net book value of       Valuation method used    Current value of
                                                                                  debtor's interest       for current value        debtor's interest
                                                                                  (Where available)

 39.       Office furniture




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07               Desc Main
                                                                     Document      Page 14 of 101
 Debtor         Elemental Processing, LLC                                                     Case number (If known)
                Name

           Tangible asset are listed above with misc.
           office furniture, equipment and related items,
           all owned - not leased.
           Value listed herein is to allow this entry to
           populate in bankruptcy software.                                                 $0.00                                               $1.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                    $1.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Multiple vehicles, as follows:
                     1990 Ford Econoline Clubwagon Van,
                     VIN x5258 titled in Rosedale Baptish
                     Church, Inc. $200
                     2018 Cynergy Car Hauler Trailer, VIN
                     x878 titled in Brian Stigers Truck Sales
                     $3,000
                     2018 Cynergy Car Hauler Trailer, VIN
                     x3255 titled in Brian Stigers Truck Sales
                     $3,000
                     1990 1S1 Van white, VIN x9397 titled in
                     Samuel Lafferty $500
                     2018 Ford F150 Pickup truck, VIN x3269
                     with lien to Ford Motor Credit $15,000
                     2018 Ford F150 Pickup truck, VIN x5073
                     wtih lien to Ford Motor Credit $25,000

                     Vehicles' book value on Balance Sheet
                     dated 12/31/2019 is $289,077.20, but
                     there may have been personal vehicles
                     included in that Balance Sheet                                         $0.00                                       $46,700.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                Desc Main
                                                                     Document      Page 15 of 101
 Debtor         Elemental Processing, LLC                                                     Case number (If known)
                Name

 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                           $46,700.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Debtor leases all
                     three premises, two
                     locations in
                     Lexington and one in
                     Tennessee
                     All assets disclosed
                     above and listed at
                     $1 for purposes of
                     populating the
                     bankruptcy software                                                    $0.00                                                 $1.00




 56.       Total of Part 9.                                                                                                                   $1.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.       Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07        Desc Main
                                                                     Document      Page 16 of 101
 Debtor         Elemental Processing, LLC                                                    Case number (If known)
                Name

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 20-50640-tnw                           Doc 1          Filed 04/20/20 Entered 04/20/20 15:33:07                                         Desc Main
                                                                        Document      Page 17 of 101
 Debtor          Elemental Processing, LLC                                                                           Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $153,452.77

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $17,083.34

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $956,795.28

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                  $6,983,067.45

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $1.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $46,700.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $1.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $8,157,099.84            + 91b.                      $1.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $8,157,100.84




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
       Case 20-50640-tnw            Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07                     Desc Main
                                            Document      Page 18 of 101

                                     Elemental Processing, LLC
                                        A/R Aging Summary
                                               As of March 25, 2020

                                            Current        1 - 30        31 - 60       61 and over        Total
7 Mile Farms, LLC                                         -100,000.00                                      -100,000.00
ADM                                                                                        273,451.00       273,451.00
Allowance for Doubtful Accounts                                                         -2,956,054.87     -2,956,054.87
B&B Labs                                                                                        70.00             70.00
Baap Industries                                                                             -3,173.17         -3,173.17
BC Extracts, LLC                            336,250.00                                                      336,250.00
Bloom Distribution                                                                               0.00              0.00
Companion CBD                                                                                6,570.00         6,570.00
Danny Mounce                                                                                 2,090.00         2,090.00
David Chelette                                                                              10,070.00        10,070.00
Doug Siegel                                                                                  1,035.00         1,035.00
Earth Industries                                                                           571,063.29       571,063.29
HD Distribution                                                                -2.00                              -2.00
HempTown                                                                  176,350.00                        176,350.00
Humanity Wellbeing                                                                           3,900.00         3,900.00
Innovates                                                                                       60.00             60.00
Jaffee Holdings                                                                             91,000.00        91,000.00
L 7 Trading                                                  1,315.00                                         1,315.00
Lilus Garden                                                                               271,760.00       271,760.00
Orange Sunshine                                                                              5,950.00         5,950.00
Perfect Processing LLC                                                                   2,426,161.63     2,426,161.63
Pragma Scientific                           241,149.16      23,670.00     112,908.00     3,987,986.64     4,365,713.80
Rainbow Management                                                                       1,007,644.26     1,007,644.26
Regenerative Impact Partners, LLC                           -1,200.00                                         -1,200.00
South Central Leaf Services, LLC                              -750.00         750.00                               0.00
Stacton Capital Group, Llc.                                201,410.00                        7,140.00       208,550.00
WLCCO, Inc.                                                 16,045.23                       25,107.50        41,152.73
WLGS, Inc                                                                                2,827,001.15     2,827,001.15
Zolt                                                                                         1,225.00         1,225.00
TOTAL                                    $ 577,399.16    $ 140,490.23   $ 290,006.00   $ 8,560,057.43 $   9,567,952.82




                                      Wednesday, Mar 25, 2020 12:58:35 PM GMT-7
               Case 20-50640-tnw                      Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                           Desc Main
                                                                     Document      Page 19 of 101
 Fill in this information to identify your case:

 Debtor 1                    Tony Struyk
                             First Name                     Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF KENTUCKY

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B
      Brief description:
      Line from Schedule A/B:
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
              No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                       No
                       Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                Desc Main
                                                                     Document      Page 20 of 101
 Fill in this information to identify the case:

 Debtor name         Elemental Processing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   AB Sciex, LLC                                  Describe debtor's property that is subject to a lien                 $138,736.00                       $0.00
       Creditor's Name                                UCC-1 lien filed on February 27, 2020 on
       1201 Radio Rd                                  various equipment identified in lien filing
       Redwood City, CA
       94065-1217
       Creditor's mailing address                     Describe the lien
                                                      Security agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Amerra Capital
 2.2                                                  Describe debtor's property that is subject to a lien               $8,000,000.00             $6,483,067.45
       Management, LLC
       Creditor's Name                                Totals from Balance Sheet on 12/31/2019:
                                                      Computer and Equipment $9,706.64;
                                                      Furniture/Fixtures $69,639.36; Lab Equip
                                                      $385,369.68; Leasehold improvements
                                                      $947,262.72; Office Equipment $20,113.89;
       Attn: Any Officer                              Long Term Assets/non specified
       1140 6th Ave Fl 18                             $5,050,975.16
       New York, NY 10036-5803
       Creditor's mailing address                     Describe the lien
                                                      Security agreement on all assets with UCC-1
                                                      filed 8/23/2019
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                              Desc Main
                                                                     Document      Page 21 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Crown Equipment
 2.3                                                                                                                           $32,750.00        $32,750.00
       Corporation                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                UCC-1 lien filed December 5, 2018 on all of
                                                      Lessee's rights, title and interest in all
       44 S. Washington Street                        equipment, including forklifts
       New Bremen, OH 45869
       Creditor's mailing address                     Describe the lien
                                                      Security agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Dynasty Farms, LLC                             Describe debtor's property that is subject to a lien                 $5,000,000.00         Unknown
       Creditor's Name                                All equipment, cultivation of hemp and all
                                                      hemp biomass and all products created
       c/o Raymond Kusinski,                          therefrom arising from the Product Purchase
       Manager                                        Agreement between Pragma Scientific, LLC
       1938 East. Lincoln                             as "Seller", Dynasty Farms, LLC as
       Highway, #210                                  "Purchaser" and Elemental Processing
       New Lenox, IL 60451
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                               Desc Main
                                                                     Document      Page 22 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

       Ford Motor Credit
 2.5                                                                                                                            $40,000.00        $46,700.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                2018 Ford F150 pick up truck, VIN x5073 and
                                                      x3269
       PO Box 105704
       Atlanta, GA 30348-5704
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   John Deere Financial                           Describe debtor's property that is subject to a lien                     $466,000.00       $500,000.00
       Creditor's Name                                Equipment, such as John Deere assets
                                                      Machinery & Equipment as reported in
                                                      Balance Sheet dated 12/31/2019 was
       PO Box 6600                                    $7,063,582.70
       Johnston, IA 50131-6600
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   MJ83 Holdings, LLC                             Describe debtor's property that is subject to a lien                     $200,000.00         Unknown
       Creditor's Name                                Secured promissory note dated June 19, 2019
       c/o Raymond Kusinski,                          on all assets
       Manager
       1938 East Lincoln Highway,
       #210
       New Lenox, IL 60451
       Creditor's mailing address                     Describe the lien
                                                      Security agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                             Desc Main
                                                                     Document      Page 23 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Mokena Holdings, LLC                           Describe debtor's property that is subject to a lien                 $2,000,000.00        Unknown
       Creditor's Name                                Secured Promissory Note dated September 6,
                                                      2019 on purchase and installation of
                                                      extraction equipment (initially in Careddi
       Attn: any officer                              Technology Co., LTD proforma invoices S/C
       9275 W Flamingo Rd Ste                         Nos. CN20190731-02 and CN20190829-02,
       120                                            with ancillary equip., amd. 1/24/2020
       Las Vegas, NV 89147
       Creditor's mailing address                     Describe the lien
                                                      Security agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Strategic Compensation
 2.9                                                                                                                       $3,000,000.00        Unknown
       Group, LLC                                     Describe debtor's property that is subject to a lien
       Creditor's Name                                CBD Product Processing Agreement dated
       15 Somerset Street, Unit                       December 3, 2018 and Secured Promissory
       401                                            Note dated October 10, 2018 for CBD
       Clearwater Beach, FL                           products
       33767
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                            Desc Main
                                                                     Document      Page 24 of 101
 Debtor       Elemental Processing, LLC                                                         Case number (if known)
              Name

                                                                                                                         $18,877,486.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        AB Sciex, LLC
        500 Old Connecticut Path                                                                          Line   2.1
        Framingham, MA 01701-4574

        Amerra Capital Management
        c/o Fowler Bell, PLLC                                                                             Line   2.2
        300 W Vine St Ste 600
        Lexington, KY 40507




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                Desc Main
                                                                     Document      Page 25 of 101
 Fill in this information to identify the case:

 Debtor name         Elemental Processing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $12,000.00          $12,000.00
           Fayette County Public Schools                             Check all that apply.
           PO Box 55570                                                 Contingent
           Lexington, KY 40555-5570                                     Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     employee withholding
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $229,078.00          $229,078.00
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     employee withholding
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   48406                               Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                           Desc Main
                                                                     Document      Page 26 of 101
 Debtor       Elemental Processing, LLC                                                                       Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $140,000.00     $140,000.00
           Kentucky Department of Revenue                            Check all that apply.
           Attn: Legal Dept - Bankruptcy                                Contingent
           PO Box 5222                                                  Unliquidated
           Frankfort, KY 40602-5222                                     Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     employee withholding tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $55,576.00    $55,576.00
           Kentucky Division of                                      Check all that apply.
           Unemployment                                                 Contingent
           PO Box 948                                                   Unliquidated
           Frankfort, KY 40602-0948                                     Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Unemployment tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $77,000.00    $77,000.00
           LFUCG                                                     Check all that apply.
           Division of Revenue                                          Contingent
           PO Box 14058                                                 Unliquidated
           Lexington, KY 40512-4058                                     Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     employee withholding
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $4,391.78
           9 Mile                                                                      Contingent
           1262 Scott Street                                                           Unliquidated
           San Diego, CA 92106                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     business debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $55,959.00
           Adams Insulation                                                            Contingent
           1016 Nandino Blvd                                                           Unliquidated
           Lexington, KY 40511-1207                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     vendor
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 27 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,831.00
          Adaptas Solutions, LLC                                                Contingent
          9 Second St                                                           Unliquidated
          Palmer, MA 01069                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,628.00
          Adecco Employment Solutions                                           Contingent
          1510 Newtown Pike Ste 126                                             Unliquidated
          Lexington, KY 40511                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $505,558.00
          Aggreko, LLC                                                          Contingent
          Attn: Any Officer                                                     Unliquidated
          15600 John F Kennedy Blvd Ste 600                                     Disputed
          Houston, TX 77032-2344
                                                                             Basis for the claim:    equipment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,456.00
          Air Products and Chemicals, Inc.                                      Contingent
          7201 Hamilton Blvd                                                    Unliquidated
          Allentown, PA 18195-9642                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,686.00
          Air Technologies                                                      Contingent
          PO Box 73278                                                          Unliquidated
          Cleveland, OH 44193-0002                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $205,616.54
          Airgas USA, LLC                                                       Contingent
          Attn: Any Officer                                                     Unliquidated
          2015 Vaughn Rd Bldg 400
                                                                                Disputed
          Kennesaw, GA 30144
          Date(s) debt was incurred
                                                                                              vendor
                                                                             Basis for the claim:
                                                                             complaint filed in Fayette Circuit Court Case #20-CI-1048
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,200.00
          Alpha Laboratory Services, LLC                                        Contingent
          PO Box 11933                                                          Unliquidated
          Lexington, KY 40579-1933                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 28 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,282,268.00
          AMD Consulting                                                        Contingent
          20929 Ventura Blvd, Unit 47-135                                       Unliquidated
          Woodland Hills, CA 91364                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $394.00
          American Clinical Solutions                                           Contingent
          2424 N Federal Hwy Ste 455                                            Unliquidated
          Boca Raton, FL 33431-7747                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $464.00
          American Industrial Contractors                                       Contingent
          2020 Duncan Machinery Dr                                              Unliquidated
          Lexington, KY 40504-1007                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,757.00
          Aramark                                                               Contingent
          2739-2963 Old Todds Rd                                                Unliquidated
          Lexington, KY 40509                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $975,566.00
          Armadillo                                                             Contingent
          1262 Scott Street                                                     Unliquidated
          San Diego, CA 92106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,000.00
          Associates Warehouse GFV                                              Contingent
          251 Price Rd                                                          Unliquidated
          Lexington, KY 40511-1961                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,235.00
          Botanacor Services                                                    Contingent
          1001 S Galapago St Ste B                                              Unliquidated
          Denver, CO 80223-2828                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 29 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,526.00
          Brenntag Mid-South, Inc.                                              Contingent
          5083 Pottsville Pk                                                    Unliquidated
          Reading, PA 19605-9724                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,034.00
          Brett Construction                                                    Contingent
          Attn: Any Officer                                                     Unliquidated
          354 Waller Ave Ste 200                                                Disputed
          Lexington, KY 40504-2929
                                                                             Basis for the claim:    service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,920.00
          Burkhead's Welding, Inc.                                              Contingent
          1082 Lisle Rd                                                         Unliquidated
          Georgetown, KY 40324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $465,904.00
          Cann Am Group, Inc.                                                   Contingent
          20929 Ventura Blvd. Unit 47-135                                       Unliquidated
          Woodland Hills, CA 91364                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,951.00
          CannaBusiness Laboratories                                            Contingent
          2554 Palumbo Dr                                                       Unliquidated
          Lexington, KY 40509                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $100,000.00
          Capstone Group, LLC                                                   Contingent
          2201 Regency Road, Suite 602                                          Unliquidated
          Lexington, KY 40503                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    unpaid rent for Premises in Lexington, KY @ $25,000
          Last 4 digits of account number                                    per month.
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,579.00
          Cintas Corporation                                                    Contingent
          P.O. Box 630910                                                       Unliquidated
          Cincinnati, OH 45263-0910                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 30 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,300.00
          CK Tactical Security                                                  Contingent
          476 Locust Fork Rd                                                    Unliquidated
          Stamping Ground, KY 40379-9031                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Commerce Lexington                                                    Contingent
          330 E Main St Ste 100                                                 Unliquidated
          Lexington, KY 40507                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    dues
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,268.00
          Cooperative Financial Solutions                                       Contingent
          PO Box 3003                                                           Unliquidated
          La Vergne, TN 37086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Co-Op of Tennessee farmers
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $47,535.00
          Corine Hampton                                                        Contingent
          1262 Scott St                                                         Unliquidated
          San Diego, CA 92106-2736                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $108,729.00
          CPASS, LLC                                                            Contingent
          PO Box 221011                                                         Unliquidated
          San Diego, CA 92192-1011                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Crown Equipment Corporation                                           Contingent
          44 S Washington St                                                    Unliquidated
          New Bremen, OH 45869                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    lease to own for a dollar buyout of certain equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,452.00
          Crown Lift Trucks                                                     Contingent
          1709 Jaggie Fox Way                                                   Unliquidated
          Lexington, KY 40511-1192                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 31 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $10.00
          Crush Bearings & Drives, Inc.                                         Contingent
          2028 Parallel Rd                                                      Unliquidated
          Lexington, KY 40511-1008                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,728.00
          Cryogenic Experts                                                     Contingent
          531 Sandy Cir                                                         Unliquidated
          Oxnard, CA 93036-0971                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,720.00
          DB Labs                                                               Contingent
          4439 Polaris Ave                                                      Unliquidated
          Las Vegas, NV 89103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,460.00
          Desert Valley Testing                                                 Contingent
          51 W Weldon Ave                                                       Unliquidated
          Phoenix, AZ 85013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $135,000.00
          Dibiccari, Chris                                                      Contingent
          810 SW 11th Ave.                                                      Unliquidated
          Cape Coral, FL 33991                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consulting Agreement dated August 20, 2018
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Dotson Partnership
          c/o Samuel G. Carneal, Esq.                                           Contingent
          Gess Mattingly & Atchison                                             Unliquidated
          201 W. Short Street, #102                                             Disputed
          Lexington, KY 40507
                                                                             Basis for the claim:    Fayette Circuit Court Case #19-CI-954
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,955.00
          E-Cargoway Logistics, Inc.                                            Contingent
          16200 S Garfield Ave                                                  Unliquidated
          Paramount, CA 90723                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 32 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,248.00
          Echo Global Logistics, Inc.                                           Contingent
          600 W Chicago Ave Ste 725                                             Unliquidated
          Chicago, IL 60654                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $655.00
          Elite Pest Control                                                    Contingent
          632 Bizzell Dr                                                        Unliquidated
          Lexington, KY 40510-1003                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,114.00
          Emerald Twenty Four                                                   Contingent
          Attn: any officer                                                     Unliquidated
          1024 Greendale Rd                                                     Disputed
          Lexington, KY 40511
                                                                             Basis for the claim:    rent
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $35.00
          Fayette County Farm Bureau                                            Contingent
          1316 Versailles Rd                                                    Unliquidated
          Lexington, KY 40504-1137                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,127.00
          FedEx                                                                 Contingent
          2200 Forward Drive                                                    Unliquidated
          Pittsburgh, PA 15251-0840                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,526.00
          Ford Credit                                                           Contingent
          PO Box 650575                                                         Unliquidated
          Dallas, TX 75265-0575                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,223.00
          Frost Brown Todd                                                      Contingent
          PO Box 70087                                                          Unliquidated
          Louisville, KY 40270-0087                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 33 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,093.00
          Gilson, Inc.                                                          Contingent
          PO Box 620027                                                         Unliquidated
          Middleton, WI 53562-0027                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,745.00
          Goto Premium Finance                                                  Contingent
          PO Box 4312                                                           Unliquidated
          Woodland Hills, CA 91365-4312                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,324.00
          Grainger Industrial Supply                                            Contingent
          Dept 886700617                                                        Unliquidated
          Palatine, IL 60038-0001                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $49,998.00
          Greenfield Global                                                     Contingent
          PO Box 67000                                                          Unliquidated
          Detroit, MI 48267                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,250,000.00
          Gutkoski, Mike                                                        Contingent
          304 N. 18th Ave.                                                      Unliquidated
          Bozeman, MT 59715                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $101,405.00
          Harshaw Trane                                                         Contingent
          12700 Plantside Dr                                                    Unliquidated
          Louisville, KY 40299                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $58,900.00
          Hill Barth & King                                                     Contingent
          6603 Summit Dr                                                        Unliquidated
          Canfield, OH 44406                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    CPA services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 34 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,355.00
          Holston Gases                                                         Contingent
          357 Blue Sky Pkwy                                                     Unliquidated
          Lexington, KY 40509                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $71,563.00
          Humana Health Plan                                                    Contingent
          PO Box 3225                                                           Unliquidated
          Milwaukee, WI 53201-3225                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    premiums due
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,168.00
          IAC                                                                   Contingent
          PO Box 1239                                                           Unliquidated
          Jeffersonville, IN 47131                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Media
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Isotex Health, LLC                                                    Contingent
          3505 Quartz Drive                                                     Unliquidated
          McKinney, TX 75070                                                    Disputed
          Date(s) debt was incurred
                                                                                             See creditor: Sky Hemp, LLC, pending in the Fayette
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Circuit Court Case #19-CI-2183 for additional creditors for notices
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,000,000.00
          Jade Partners, LLC                                                    Contingent
          2100 Byberry Road                                                     Unliquidated
          Huntingdon Valley, PA 19006                                           Disputed
          Date(s) debt was incurred
                                                                                            Promissory Note dated November 29, 2018 with
                                                                             Basis for the claim:
          Last 4 digits of account number                                    personal guarantees with Hemp Processing Agreement dated
                                                                             December 3, 2018
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          James Frazier, Receiver                                               Contingent
          201 E. Main Street, Suite 900                                         Unliquidated
          Lexington, KY 40507                                                   Disputed
          Date(s) debt was incurred
                                                                                               state court-appointed receiver of the Debtor on March
                                                                             Basis for the claim:
          Last 4 digits of account number                                    13, 2020; listed for purposes of notice only
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,800.00
          James Monroe Homes                                                    Contingent
          2250 Thunderstick Dr Ste 1206                                         Unliquidated
          Lexington, KY 40505                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 35 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,000.00
          Jeffrey Lake                                                          Contingent
          12463 Rancho Bernardo Road, #147                                      Unliquidated
          San Diego, CA 92128                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insider as co-owner of Debtor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $55,814.00
          JMM Group, LLC                                                        Contingent
          11428 Abbey Rd                                                        Unliquidated
          Mokena, IL 60448                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    management consultant
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,400.00
          Jonah Mitchell                                                        Contingent
          102 Lake St                                                           Unliquidated
          Nicholasville, KY 40356                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,122.00
          Keithly-Williams Seeds                                                Contingent
          PO Box 177                                                            Unliquidated
          Holtville, CA 92250                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $51,552.00
          Kentuckiana Comfort Center                                            Contingent
          2716 Grassland Dr                                                     Unliquidated
          Louisville, KY 40299                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,680.00
          Kentucky 21st Century Agri, LLC                                       Contingent
          4342 Van Cleave Rd                                                    Unliquidated
          Murray, KY 42071                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,000.00
          Kentucky Utilities                                                    Contingent
          PO Box 9001954                                                        Unliquidated
          Louisville, KY 40290-1954                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 36 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $250,000.00
          Lake APC                                                              Contingent
          444 West C St Ste 400                                                 Unliquidated
          San Diego, CA 92101                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $723.00
          Lane Powell, PC                                                       Contingent
          1420 5th Ave Ste 4200                                                 Unliquidated
          Seattle, WA 98101                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,000.00
          Langley Foods, Inc.                                                   Contingent
          PO Box 709                                                            Unliquidated
          Mount Sterling, KY 40353                                              Disputed
          Date(s) debt was incurred
                                                                                            rent owed for cold storage facility
                                                                             Basis for the claim:
          Last 4 digits of account number                                    amount estimated
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000,000.00
          Lebsock, Bradley                                                      Contingent
          1350 West Main Street                                                 Unliquidated
          Sterling, CO 80751                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note dated May 14, 2019
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,245.00
          McMaster-Carr                                                         Contingent
          PO Box 5370                                                           Unliquidated
          Princeton, NJ 08543-5370                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          MH Catalyst, LLC                                                      Contingent
          230 S Spring St Ste 400                                               Unliquidated
          Louisville, KY 40206                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,254,619.00
          Montecito Capital Management, Inc.                                    Contingent
          1262 Scott Street                                                     Unliquidated
          San Diego, CA 92106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    insider as co-owner of Debtor at 45%
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 37 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,115.00
          Nascient Labs                                                         Contingent
          9419 Mason Ave Ste C                                                  Unliquidated
          Chatsworth, CA 91311                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,350.00
          Natland International                                                 Contingent
          300 Bearcat Way Ste 111                                               Unliquidated
          Morrisville, NC 27560                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,000.00
          Northwest TN Regional Port Authority                                  Contingent
          4480 Cates Landing Rd                                                 Unliquidated
          Tiptonville, TN 38079                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,675.00
          NSF International                                                     Contingent
          PO Box 130140                                                         Unliquidated
          Ann Arbor, MI 48105-0140                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $209,972.00
          Oakcrest Manor SD, Inc.                                               Contingent
          1262 Scott Street                                                     Unliquidated
          San Diego, CA 92106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          OG Consultants, LLC                                                   Contingent
          620 Tinton Ave.                                                       Unliquidated
          Tinton, NJ 07724                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fayette Circuit Court, Case #19-CI-46
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $86.00
          Omni International                                                    Contingent
          935 Cobb Place Blvd Ste C                                             Unliquidated
          Kennesaw, GA 30144                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 38 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $137,790.00
          Pentecost Mechanical Services, Inc.                                   Contingent
          PO Box 13337                                                          Unliquidated
          Lexington, KY 40583-3337                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $60,150.00
          Phasex Corporation                                                    Contingent
          135 Flagship Dr                                                       Unliquidated
          North Andover, MA 01845                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,720.00
          Pope Scientific, Inc.                                                 Contingent
          351 N Dekora Woods Blvd                                               Unliquidated
          Saukville, WI 53080-1684                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,000.00
          Port of Cates Landing                                                 Contingent
          130 S. Court Street                                                   Unliquidated
          Tiptonville, TN 38079                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    unpaid rent for warehouse in TN
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $968,058.00
          R&R Capital Management                                                Contingent
          20929 Ventura Blvd. Unit 47-135                                       Unliquidated
          Woodland Hills, CA 91364                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $280.00
          Regal Communications                                                  Contingent
          213 Breeze Hill Dr                                                    Unliquidated
          Winchester, KY 40391                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,739.00
          Regional Industrial Combustion of Ky                                  Contingent
          81 Jefferies Ln                                                       Unliquidated
          PO Box 159                                                            Disputed
          Hustonville, KY 40437
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 39 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $242,195.00
          Reise                                                                 Contingent
          PO Box 221011                                                         Unliquidated
          San Diego, CA 92192-1011                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,757.00
          Restek Corporation                                                    Contingent
          PO Box 4276                                                           Unliquidated
          Lancaster, PA 17604                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $43,139.00
          Rexel USA                                                             Contingent
          PO Box 742833                                                         Unliquidated
          Atlanta, GA 30374                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $113,205.00
          RittLiverpool                                                         Contingent
          366 N. Main Street                                                    Unliquidated
          Rittman, OH 44270                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,137.00
          RM Partners Law, LLC                                                  Contingent
          305 N Peoria St Ste 200                                               Unliquidated
          Chicago, IL 60607                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,277.00
          Schneider Industries, Inc.                                            Contingent
          121 Hunter Ave Ste 204                                                Unliquidated
          Saint Louis, MO 63124                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $440,132.00
          SD5050, LLC                                                           Contingent
          5469 Castlehills Drive                                                Unliquidated
          San Diego, CA 92109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 40 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,635.00
          Selas Heat Technology Company                                         Contingent
          11012 Aurora-Hudson Rd                                                Unliquidated
          Streetsboro, OH 44241                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Sevole                                                                Contingent
          PO Box 221011                                                         Unliquidated
          San Diego, CA 92192-1011                                              Disputed
          Date(s) debt was incurred
                                                                                              business debt
                                                                             Basis for the claim:
          Last 4 digits of account number                                    listed for purposes of notice only
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $390.00
          Sigma-Aldrich                                                         Contingent
          PO Box 535182                                                         Unliquidated
          Atlanta, GA 30353                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Sky Hemp LLC                                                          Contingent
          409 College Street                                                    Unliquidated
          Bowling Green, KY 42101                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    listed for purposes of notice only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,756.00
          Steel Toe Shoes                                                       Contingent
          800 Wisconsin St Mail Box 15                                          Unliquidated
          Eau Claire, WI 54703                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,500.00
          Stephen Hillenmeyer                                                   Contingent
          230 Sandersville Rd                                                   Unliquidated
          Lexington, KY 40511                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,515.00
          Stoll Keenon Ogden                                                    Contingent
          300 W Vine St Ste 2100                                                Unliquidated
          Lexington, KY 40507                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 41 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,794.00
          TomCo2 Systems                                                        Contingent
          3340 Rosebud Rd                                                       Unliquidated
          Loganville, GA 30052                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $11,344,552.00
          Tony Struyk                                                           Contingent
          2120 Capstone Dr Ste 150                                              Unliquidated
          Lexington, KY 40511                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    insider as co-owner of Debtor at 27.5%
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $42,973.00
          Trane US, Inc.                                                        Contingent
          PO Box 845053                                                         Unliquidated
          Dallas, TX 75284-5053                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,122,156.00
          Twin Rivers Holdings                                                  Contingent
          3261 Ocean Front Walk 1A                                              Unliquidated
          San Diego, CA 92109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,025.00
          Uline                                                                 Contingent
          PO Box 88741                                                          Unliquidated
          Chicago, IL 60680-1741                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,437.00
          Unisafe, Inc.                                                         Contingent
          PO Box 395                                                            Unliquidated
          Bohemia, NY 11716                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,800.00
          USA Scientific                                                        Contingent
          PO Box 3565                                                           Unliquidated
          Ocala, FL 34478                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                     Desc Main
                                                                     Document      Page 42 of 101
 Debtor       Elemental Processing, LLC                                                               Case number (if known)
              Name

 3.108     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $14,217.00
           Vacuum Pump Rebuilders                                               Contingent
           111 Farmhouse Dr                                                     Unliquidated
           Greentown, PA 18426                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.109     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $5,964.00
           VWR International LLC                                                Contingent
           PO Box 640169                                                        Unliquidated
           Pittsburgh, PA 15264-0169                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.110     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $15,203.00
           Wallace Electrical Systems                                           Contingent
           2853 Ken Gray Blvd Ste 4                                             Unliquidated
           West Frankfort, IL 62896                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.111     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $776.00
           Yale Kentuckiana                                                     Contingent
           4092 McCollum Ct                                                     Unliquidated
           Louisville, KY 40218                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.112     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,330.00
           YKI Material Handling Solutions                                      Contingent
           4092 McCollum Ct                                                     Unliquidated
           Louisville, KY 40218                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Adecco USA, Inc.
           10151 Deerwood Park Blvd Ste 400                                                           Line     3.4
           Jacksonville, FL 32256-0566
                                                                                                             Not listed. Explain

 4.2       Airgas USA, LLC
           259 N Radnor-Chester Rd Ste 100                                                            Line     3.8
           Wayne, PA 19087-5283
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 18 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                             Desc Main
                                                                     Document      Page 43 of 101
 Debtor       Elemental Processing, LLC                                                           Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the     Last 4 digits of
                                                                                                 related creditor (if any) listed?           account number, if
                                                                                                                                             any
 4.3      Brad Allen Council
          c/o Slovin & Associates Co                                                             Line   3.5
          644 Linn Street, #720
                                                                                                        Not listed. Explain
          Cincinnati, OH 45203

 4.4      Cintas Corporation
          305 Peterson Drive                                                                     Line   3.23
          Elizabethtown, KY 42701
                                                                                                        Not listed. Explain

 4.5      E-Cargoway Logistics USA, Inc.
          1515 Kona Dr                                                                           Line   3.37
          Compton, CA 90220
                                                                                                        Not listed. Explain

 4.6      Grainger Industrial Supply
          1351 Georgetown Rd                                                                     Line   3.47
          Lexington, KY 40511
                                                                                                        Not listed. Explain

 4.7      Greenfield Global
          1101 Isaac Shelby Dr                                                                   Line   3.48
          Shelbyville, KY 40065
                                                                                                        Not listed. Explain

 4.8      HBK CPAs
          119 E State St                                                                         Line   3.51
          Alliance, OH 44601
                                                                                                        Not listed. Explain

 4.9      Janet Luo, Esq.
          Sturgill Turner Barker Moloney                                                         Line   3.97
          333 W. Vine Street, #1500
                                                                                                        Not listed. Explain
          Lexington, KY 40507

 4.10     Joseph Wolfe, Esq.
          Wolfe & Houlehan PLLC                                                                  Line   3.78
          226 N. Upper Street
                                                                                                        Not listed. Explain
          Lexington, KY 40507

 4.11     Kentucky 21st Century Agri, LLC
          2100 Byberry Rd                                                                        Line   3.64
          Huntingdon Valley, PA 19006
                                                                                                        Not listed. Explain

 4.12     Kentucky Utilities
          One Quality St                                                                         Line   3.65
          Lexington, KY 40507-1461
                                                                                                        Not listed. Explain

 4.13     Michael Allen Hamilton
          108 Vincewood Drive                                                                    Line   3.80
          Nicholasville, KY 40356
                                                                                                        Not listed. Explain

 4.14     Nolan Jackson, Esq.
          Frost Brown Todd LLC                                                                   Line   3.97
          250 W. Main Street #2800
                                                                                                        Not listed. Explain
          Lexington, KY 40507

 4.15     Paul M. Nalepka, Esq.
          Reisenfeld & Associates, LLC                                                           Line   3.8
          3962 Red Bank Road
                                                                                                        Not listed. Explain
          Cincinnati, OH 45227


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 19 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                Desc Main
                                                                     Document      Page 44 of 101
 Debtor       Elemental Processing, LLC                                                           Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.16      Rexel USA
           1693 Jaggie Fox Way                                                                   Line     3.89
           Lexington, KY 40511
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                   513,654.00
 5b. Total claims from Part 2                                                                       5b.    +     $                37,310,115.32

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                   37,823,769.32




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 20 of 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                    Desc Main
                                                                     Document      Page 45 of 101
 Fill in this information to identify the case:

 Debtor name         Elemental Processing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Debtor leases a
             lease is for and the nature of               warehouse on Main
             the debtor's interest                        Street in Lexington, KY.

                  State the term remaining
                                                                                     Associates Warehouse GFV
             List the contract number of any                                         251 Price Rd
                   government contract                                               Lexington, KY 40511-1961


 2.2.        State what the contract or                   Lease commencement
             lease is for and the nature of               date on October 1,
             the debtor's interest                        2017, through February
                                                          28, 2023.
                                                          Landlord served
                                                          termination letter dated
                                                          April 8, 2020, while
                                                          receiver was in
                                                          possession of
                                                          premises;
                                                          No eviction proceeding
                                                          has been filed.
                  State the term remaining
                                                                                     Capstone Group, LLC
             List the contract number of any                                         2201 Regency Road, Suite 602
                   government contract                                               Lexington, KY 40503


 2.3.        State what the contract or                   lease for a cold storage
             lease is for and the nature of               facility for oil as
             the debtor's interest                        approved by Amerra
                                                          Capital
                  State the term remaining
                                                                                     Langley Foods, Inc.
             List the contract number of any                                         PO Box 709
                   government contract                                               Mount Sterling, KY 40353




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07              Desc Main
                                                                     Document      Page 46 of 101
 Debtor 1 Elemental Processing, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.4.        State what the contract or                   Debtor leases a
             lease is for and the nature of               warehouse at 4480
             the debtor's interest                        Cates Landing Road,
                                                          Tiptonville, TN 38079
                                                          and owes $30,000 in
                                                          back rent @ $5,000 per
                                                          month. There is some
                                                          equipment located
                                                          thereon.
                  State the term remaining
                                                                                       Port of Cates Landing
             List the contract number of any                                           130 S. Court Street
                   government contract                                                 Tiptonville, TN 38079




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                 Desc Main
                                                                     Document      Page 47 of 101
 Fill in this information to identify the case:

 Debtor name         Elemental Processing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Capstone Farms,                   c/o Jeffrey Lake                                    Dotson Partnership               D
             LLC                               2120 Capstone Drive, #111                                                            E/F       3.36
                                               Lexington, KY 40511
                                                                                                                                    G




    2.2      Health Source                     5972 Hastings Road                                  Sky Hemp LLC                     D
             Supply LLC                        Registered Agent: Shanna Stevens                                                     E/F       3.96
                                               Clinton, WA 98236
                                                                                                                                    G




    2.3      Isotex Health                     3505 Quartz Drive                                   Sky Hemp LLC                     D
             LLC                               McKinney, TX 75070                                                                   E/F       3.96
                                                                                                                                    G




    2.4      Jeffrey Lake                      12463 Rancho Bernardo Road, #147                    Amerra Capital                   D   2.2
                                               San Diego, CA 92128                                 Management, LLC                  E/F
                                                                                                                                    G




    2.5      Jeffrey Lake                      12463 Rancho Bernardo Road, #147                    MJ83 Holdings, LLC               D   2.7
                                               San Diego, CA 92128                                                                  E/F
                                                                                                                                    G



Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07            Desc Main
                                                                     Document      Page 48 of 101
 Debtor       Elemental Processing, LLC                                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Jeffrey Lake                      12463 Rancho Bernardo Road, #147                    John Deere Financial     D   2.6
                                               San Diego, CA 92128                                                          E/F
                                                                                                                            G




    2.7      Jeffrey Lake                      12463 Rancho Bernardo Road, #147                    Dynasty Farms, LLC       D   2.4
                                               San Diego, CA 92128                                                          E/F
                                                                                                                            G




    2.8      Jeffrey Lake                      12463 Rancho Bernardo Road, #147                    Jade Partners, LLC       D
                                               San Diego, CA 92128                                                          E/F       3.56
                                                                                                                            G




    2.9      Jeffrey Lake                      12463 Rancho Bernardo Road, #147                    Airgas USA, LLC          D
                                               San Diego, CA 92128                                                          E/F       3.8
                                                                                                                            G




    2.10     Jeffrey Lake                      12463 Rancho Bernardo Road, #147                    Pentecost                D
                                               San Diego, CA 92128                                 Mechanical Services,     E/F       3.79
                                                                                                   Inc.
                                                                                                                            G




    2.11     Pragma                            11650 Olio Road Ste. 1000211                        Dynasty Farms, LLC       D   2.4
             Scientific, LLC                   Fishers, IN 46037                                                            E/F
                                                                                                                            G




    2.12     Tony Struyk                       2120 Capstone Dr Ste 150                            Amerra Capital           D   2.2
                                               Lexington, KY 40511                                 Management, LLC          E/F
                                                                                                                            G




    2.13     Tony Struyk                       2120 Capstone Dr Ste 150                            MJ83 Holdings, LLC       D   2.7
                                               Lexington, KY 40511                                                          E/F
                                                                                                                            G




Official Form 206H                                                             Schedule H: Your Codebtors                             Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07            Desc Main
                                                                     Document      Page 49 of 101
 Debtor       Elemental Processing, LLC                                                       Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Tony Struyk                       2120 Capstone Dr Ste 150                            John Deere Financial     D   2.6
                                               Lexington, KY 40511                                                          E/F
                                                                                                                            G




    2.15     Tony Struyk                       2120 Capstone Dr Ste 150                            Dynasty Farms, LLC       D   2.4
                                               Lexington, KY 40511                                                          E/F
                                                                                                                            G




    2.16     Tony Struyk                       2120 Capstone Dr Ste 150                            Jade Partners, LLC       D
                                               Lexington, KY 40511                                                          E/F       3.56
                                                                                                                            G




    2.17     Tony Struyk                       2120 Capstone Dr Ste 150                            Airgas USA, LLC          D
                                               Lexington, KY 40511                                                          E/F       3.8
                                                                                                                            G




    2.18     Tony Struyk                       2120 Capstone Dr Ste 150                            Pentecost                D
                                               Lexington, KY 40511                                 Mechanical Services,     E/F       3.79
                                                                                                   Inc.
                                                                                                                            G




    2.19     William D.                        1320 Kentucky Hwy 982                               Dotson Partnership       D
             Furnish                           Cynthiana, KY 41031                                                          E/F       3.36
                                                                                                                            G




Official Form 206H                                                             Schedule H: Your Codebtors                             Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                     Desc Main
                                                                     Document      Page 50 of 101


 Fill in this information to identify the case:

 Debtor name         Elemental Processing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                     $1,092,000.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                   $20,955,525.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                     $7,734,107.00
       From 1/01/2018 to 12/31/2018                                                                         Gross sales as
                                                                                                            reported on Schedule
                                                                                                   Other    F of Form 1040

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       For year before that:
       From 1/01/2018 to 12/31/2018                                                            rental income                                    $10,000.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 20-50640-tnw                       Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                Desc Main
                                                                     Document      Page 51 of 101
 Debtor       Elemental Processing, LLC                                                                   Case number (if known)




           None.

       Creditor's Name and Address                                          Dates                   Total amount of value        Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached list of Payments                                                                        $0.00             Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor
       4.1.    See Para. 30 below.                                                                                  $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       Various Hemp Growers                                      On or about March 12/13, 2020, various                        March 12 or                  Unknown
                                                                 growers entered the Debtor's premises and                     13, 2020
                                                                 took possession of their property and
                                                                 physically forced the Debtor's president
                                                                 aside to gain access. Debtor makes this
                                                                 disclosure to notify the court and all
                                                                 interested parties.


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       Amerra Capital Management, LLC                            Amerra Capital setoff on 3/9/2020                                                                $0.00
       Attn: Any Officer                                         $11,561.77 from Citizens Union account
       1140 6th Ave Fl 18                                        and 2/7/2020 $616.62 from Fifth Third Bank
       New York, NY 10036-5803                                   Last 4 digits of account number:


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-50640-tnw                       Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                          Desc Main
                                                                     Document      Page 52 of 101
 Debtor       Elemental Processing, LLC                                                                 Case number (if known)




          None.

               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.1.    Amerra Capital v. Debtor                          collection and            Fayette Circuit Court                    Pending
               20-CI-907                                         foreclosure of            Robert F. Stephens                       On appeal
                                                                 personal property         Courthouse
                                                                                                                                    Concluded
                                                                 receiver                  120 North Limestone
                                                                 appointed: James          Lexington, KY 40507
                                                                 Frazier on March
                                                                 13, 2020

       7.2.    Airgas USA LLC v. Debtor                          collection of a           Fayette Circuit Court                    Pending
               20-CI-1048                                        debt                      Robert F. Stephens                       On appeal
                                                                 complaint filed on        Courthouse
                                                                                                                                    Concluded
                                                                 March 15, 2020            120 North Limestone
                                                                                           Lexington, KY 40507

       7.3.    Pentecost Mechanical v.                           collection of a           Fayette Circuit Court                    Pending
               Debtor                                            debt                      Robert F. Stephens                       On appeal
               20-CI-998                                         complaint filed on        Courthouse
                                                                                                                                    Concluded
                                                                 3/15/2020                 120 North Limestone
                                                                                           Lexington, KY 40507

       7.4.    Aggreko, LLC. v. Debtor                           collection of a           Fayette Circuit Court                    Pending
               19-CI-4387                                        debt                      Robert F. Stephens                       On appeal
                                                                 complaint filed on        Courthouse
                                                                                                                                    Concluded
                                                                 12/11/2019                120 North Limestone
                                                                 answer filed on           Lexington, KY 40507
                                                                 1/14/2020

       7.5.    Debtor v. Kari Allee                              Debtor sought             Fayette Circuit Court                    Pending
               19-CI-2979                                        restraining               Robert F. Stephens                       On appeal
                                                                 order/order               Courthouse
                                                                                                                                    Concluded
                                                                 granted 8/29/2019         120 North Limestone
                                                                 complaint filed           Lexington, KY 40507
                                                                 8/15/2019

       7.6.    SKY Hemp, LLC v. Isotex                           collection of a           Fayette Circuit Court                    Pending
               Health, Debtor, et. al.                           debt                      Robert F. Stephens                       On appeal
               19-CI-2183                                        complaint filed           Courthouse
                                                                                                                                    Concluded
                                                                 6/14/2019                 120 North Limestone
                                                                 answers filed             Lexington, KY 40507
                                                                 7/8/2019 and
                                                                 8/5/2019
                                                                 Order for
                                                                 Arbitration

       7.7.    Dotson Partnership v.                             collection of a           Fayette Circuit Court                    Pending
               Capstone Farms, LLC,                              debt                      Robert F. Stephens                       On appeal
               Debtor, et.al.                                    complaint filed           Courthouse
                                                                                                                                    Concluded
               19-CI-954                                         3/15/2019                 120 North Limestone
                                                                 answers filed             Lexington, KY 40507
                                                                 5/31/2019,
                                                                 5/31/2019,
                                                                 5/31/2019




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 20-50640-tnw                       Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                               Desc Main
                                                                     Document      Page 53 of 101
 Debtor       Elemental Processing, LLC                                                                     Case number (if known)



               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.8.    OG Consultants, LLC v.                            collection of a              Fayette Circuit Court                       Pending
               Debtor                                            debt                         Robert F. Stephens                          On appeal
               19-CI-46                                          complaint filed              Courthouse
                                                                                                                                          Concluded
                                                                 1/7/2019                     120 North Limestone
                                                                 default judgment             Lexington, KY 40507
                                                                 obtained
                                                                 2/11/2019, which
                                                                 was set aside in
                                                                 part


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None

       Custodian's name and Address                              Describe the property                                                    Value
       Amerra Capital Management, LLC                            Amerra Capital filed a foreclosure action in the
       Attn: Any Officer                                         Fayette Circuit Court on March 6, 2020 and the
       1140 6th Ave Fl 18                                        judge appointed James Frazier as receiver by Order
                                                                 entered on March 13, 2020.                                                                        $0.00
       New York, NY 10036-5803
                                                                 Case title                                                               Court name and address
                                                                 Amerra Capital v. Debtor                                                 Fayette Circuit Court
                                                                 Case number                                                              110 N. Limestone Street
                                                                 20-CI-907                                                                Courthouse
                                                                 Date of order or assignment                                              Lexington, KY 40507
                                                                 3/13/2020


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Small misc. items have been                                                                                                                           Unknown
       stolen. CBD oil was reported
       stolen but some recovered.


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                              Desc Main
                                                                     Document      Page 54 of 101
 Debtor        Elemental Processing, LLC                                                                 Case number (if known)



    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                Total amount or
                the transfer?                                                                                                                                value
                Address
       11.1.    Bunch & Brock, PSC                                                                                             3/11/2020
                271 W. Short Street                                                                                            $25,000
                805 Security Trust Building                                                                                    3/12/2020
                Lexington, KY 40507-1217                             Attorney Fees                                             $25,000                  $50,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers               Total amount or
                                                                                                                      were made                              value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer              Total amount or
               Address                                           payments received or debts paid in exchange             was made                            value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services              If debtor provides meals
                                                                 the debtor provides                                                       and housing, number of
                                                                                                                                           patients in debtor’s care

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                           Desc Main
                                                                     Document      Page 55 of 101
 Debtor      Elemental Processing, LLC                                                                  Case number (if known)



 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was           Last balance
               Address                                           account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                         Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                       Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
       Associates Warehouse GFV                                        Debtor has rented a                hemp                                    No
       251 Price Rd                                                    location for storage of                                                    Yes
       Lexington, KY 40511-1961                                        hemp under applicable
                                                                       state license.
                                                                       Location: 1301 W. Main
                                                                       Street, Warehouse #31,
                                                                       Lexington, KY 40511

       Port of Cates Landing                                           Debtor has location for            equipment - estimated value             No
       130 S. Court Street                                             storage of assets in               is under $100,000                       Yes
       Tiptonville, TN 38079                                           Tennessee.
                                                                       Location: 4480 Cates
                                                                       Landing Road,
                                                                       Tiptonville, TN 38079




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                           Desc Main
                                                                     Document      Page 56 of 101
 Debtor      Elemental Processing, LLC                                                                  Case number (if known)



       Facility name and address                                       Names of anyone with               Description of the contents         Do you still
                                                                       access to it                                                           have it?
       Langley Foods, Inc.                                             cold storage facility for          oil                                    No
       PO Box 709                                                      oil as approved by                                                        Yes
       Mount Sterling, KY 40353                                        Amerra Capital. A
                                                                       substantial amount of
                                                                       Debtor's oil is located at
                                                                       this premises
                                                                       Location: 256 Midland
                                                                       Trail, Mount Sterling, KY
                                                                       40353

       Capstone Group, LLC                                             Lease of primary                                                          No
       2201 Regency Road, Suite 602                                    business and office                                                       Yes
       Lexington, KY 40503                                             Location: 2120 Capstone
                                                                       Drive, Ste. 111,
                                                                       Lexington, KY 40511



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                        Location of the property           Describe the property                           Value
       Various farmers for biomass and                                                                    various hemp products                     Unknown
       one corn grinder


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                  Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and               Environmental law, if known   Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                                Desc Main
                                                                     Document      Page 57 of 101
 Debtor      Elemental Processing, LLC                                                                  Case number (if known)




            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       In house bookkeeping by Debtor employees



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       HBK CPAs and Consultants                                                                                                   On November 15,
                    6603 Summit Drive                                                                                                          2019, HBK prepared
                    Canfield, OH 44406                                                                                                         "Financial
                                                                                                                                               Statements and
                                                                                                                                               Supplementary
                                                                                                                                               Information" as of
                                                                                                                                               June 30, 2019,
                                                                                                                                               showing total
                                                                                                                                               assets of
                                                                                                                                               $41,606,445

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       James Frazier, Receiver                                                                  receiver has books and records since March
                                                                                                             13, 2020


    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                           Desc Main
                                                                     Document      Page 58 of 101
 Debtor      Elemental Processing, LLC                                                                  Case number (if known)



       Name and address
       26d.1.       numerous creditors



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 In house / Debtor                                                               12/31/2018 and           inventory reports available upon
       .                                                                                    12/31/2019               proven need and request

                Name and address of the person who has possession of
                inventory records
                none



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jeffrey Lake                                   12463 Rancho Bernardo Road, #147                    President and co-owner of             27.5%
                                                      San Diego, CA 92128                                 Debtor

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tony Struyk                                    2120 Capstone Dr Ste 150                            CEO and CFO and co-owner              27.5%
                                                      Lexington, KY 40511                                 of Debtor

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Montecito Capital                              1262 Scott Street                                   co-owner of Debtor - Tony             45%
       Management, Inc.                               San Diego, CA 92106                                 Struyk owns and controls
                                                                                                          Montecito Capital
                                                                                                          Management, Inc.


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 20-50640-tnw                       Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                           Desc Main
                                                                     Document      Page 59 of 101
 Debtor       Elemental Processing, LLC                                                                 Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                      4/25/2019 ck#10278 $20,000 legal fees
       .                                                         5/24/2019 ck#10537 $2,350
                                                                 license/filing/other fees
                                                                 6/13/2019 ck#10553 $5,000 legal fees
                                                                 6/25/2019 $15,000 legal fees
                                                                 8/26/2019 ck#5019 $25,000 legal fees
                                                                 10/28/2019 ck#6243 $10,000 legal fees
               Lake APC                                          11/15/2019 ck#5222 $10,000 legal fees
               12463 Rancho Bernardo                             11/20/2019 ck#6088 $3,000 legal fees
               Road, #147                                        03/03/2020 ck#10582 $10,000 legal fees
               San Diego, CA 92128                               03/12/2020 ck#15093 $10,000 legal fees

               Relationship to debtor
               co-owner / president


       30.2 Tony Struyk
       .    2120 Capstone Dr Ste 150                             03/04/2020 $10,000
               Lexington, KY 40511                               03/12/2020 ck#15096 $10,000

               Relationship to debtor
               co-owner / CEO / CFO


       30.3                                                                                                              In 2018, the
       .                                                                                                                 Debtor
                                                                                                                         reported W-2      See attached list
                                                                                                                         wages for its     of payments to
               Paid Employees                                    various regular paid wages in the normal                employees at      employees for last
                                                                 course of business                                      $1,696,430.       90 days.

               Relationship to debtor
               employees


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                   Desc Main
                                                                     Document      Page 60 of 101
 Debtor      Elemental Processing, LLC                                                                  Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 20, 2020

 /s/ Tony Struyk                                                         Tony Struyk
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         CEO and CFO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
       Case 20-50640-tnw              Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07                          Desc Main
                                              Document      Page 61 of 101
                                    Payments in Last 90 Days
                    5/3 - 0296Bank Balance: 65814.99Ending Balance: $57,662.52
                                                Date: Custom

                                                                     Reconc
              Ref                                                    iliation                                      Added in
   Date       No.   Payee        Memo         Payment     Deposit    Status      Balance      Type     Account     Banking
                 Trenton      3/14/20-
04/03/2020 11511 Davis        3/27/20      $1,013.28                            57,662.52   Check
                 Damario      3/14/20-
04/03/2020 11526 White        3/27/20      $119.13                              58,675.80   Check
                 David        3/14/20-
04/03/2020 11531 Brosseit     3/27/20      $858.49                              58,794.93   Check
                              3/14/20-
04/03/2020 11534 Trinity Eder 3/27/20      $681.71                              59,653.42   Check
                 Ronald       3/14/20-
04/03/2020 11538 Rogers       3/27/20      $919.70                              60,335.13   Check
                 Gerardo      3/14/20-
04/03/2020 11539 Ruiz         3/27/20      $884.23                              61,254.83   Check
                 Rufino       3/14/20-
04/03/2020 11545 Flores       3/27/20      $920.85                              62,139.06   Check
                 Leonardo     3/14/20-
04/03/2020 11548 Lorenzo      3/27/20      $762.42                              63,059.91   Check
                 Jared        3/14/20-
04/03/2020 11563 Anderson     3/27/20      $1,455.66                            63,822.33   Check
                 Gerardo      2/29/20-
03/20/2020 11470 Ruiz         3/13/20      $420.59                              65,277.99   Check
                 Richard      2/16/20-
03/06/2020 11399 Leddy        2/29/20      $116.41                              65,698.58   Check
                 Langley                                                                              Accounts     Manually
04/13/2020       Foods Inc                 $10,900.00                Cleared 65,814.99      Expense   Payable      added

                    HD                                                                                Accounts     Manually
04/13/2020          Distribution                        $3,060.00    Cleared 76,714.99      Deposit   Receivable   added
                                                                                                      Payroll
                                                                                                      Processing   Manually
04/10/2020          Pay Chex               $111.30                   Cleared 73,654.99      Expense   Fees         added
                                                                                                      Loan from    Manually
04/10/2020          Amerra                              $10,900.00   Cleared 73,766.29      Deposit   Amerra       added
                    Happy                                                                             Rent         Manually
04/07/2020          Homes                               $1,800.00    Cleared 62,866.29      Deposit   Expense      added
                                                                                                                   Manually
                    Happy                                                                             Rent         added with
04/03/2020          Homes                  $1,800.00                 Cleared 61,066.29      Expense   Expense      rule
                                                                                                      Loan from    Manually
04/03/2020          Amerra                              $120,000.00 Cleared 62,866.29       Deposit   Amerra       added
                                                                                                      Payroll
                                                                                                      Processing   Manually
04/03/2020       Pay Chex                  $565.10                   Cleared -57,133.71 Expense       Fees         added
                 Ruben          3/14/20-                                                                           Manually
04/03/2020 11507 Addison        3/27/20    $953.45                   Cleared -56,568.61 Check                      matched
                 Alexander      3/14/20-                                                                           Manually
04/03/2020 11508 Adu            3/27/20    $1,055.74                 Cleared -55,615.16 Check                      matched
                 Oppong         3/14/20-                                                                           Manually
04/03/2020 11509 Ansu           3/27/20    $1,020.23                 Cleared -54,559.42 Check                      matched
                                3/14/20-                                                                           Manually
04/03/2020   11510 Brian Artley 3/27/20    $893.49                   Cleared -53,539.19 Check                      matched
                   Kwaku        3/14/20-                                                                           Manually
04/03/2020   11512 Frimpong     3/27/20    $733.71                   Cleared -52,645.70 Check                      matched
                                3/14/20-                                                                           Manually
04/03/2020   11513 Alex Hall    3/27/20    $579.93                   Cleared -51,911.99 Check                      matched
                   Avery        3/14/20-                                                                           Manually
04/03/2020   11514 Henning      3/27/20    $952.29                   Cleared -51,332.06 Check                      matched
       Case 20-50640-tnw           Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                                           Document      Page 62 of 101


                 Hinneh      3/14/20-                                                   Manually
04/03/2020 11515 Safaad      3/27/20    $974.28           Cleared -50,379.77 Check      matched
                 Adrian      3/14/20-                                                   Manually
04/03/2020 11516 Jackson     3/27/20    $1,085.71         Cleared -49,405.49 Check      matched
                             3/14/20-                                                   Manually
04/03/2020 11517 Jay Jones 3/27/20      $1,322.93         Cleared -48,319.78 Check      matched
                             3/14/20-                                                   Manually
04/03/2020 11518 Rudolf Kwe 3/27/20     $347.19           Cleared -46,996.85 Check      matched
                 Trinidad    3/14/20-                                                   Manually
04/03/2020 11519 Lima        3/27/20    $985.72           Cleared -46,649.66 Check      matched
                             3/14/20-                                                   Manually
04/03/2020 11520 Paul Nsiah 3/27/20     $661.82           Cleared -45,663.94 Check      matched
                 Rachel      3/14/20-                                                   Manually
04/03/2020 11521 Oberle      3/27/20    $513.29           Cleared -45,002.12 Check      matched
                 Karen       3/14/20-                                                   Manually
04/03/2020 11522 Orellana    3/27/20    $621.97           Cleared -44,488.83 Check      matched
                 Robert      3/14/20-                                                   Manually
04/03/2020 11523 Thomas      3/27/20    $762.36           Cleared -43,866.86 Check      matched
                 Jennifer    3/14/20-                                                   Manually
04/03/2020 11524 Wagner      3/27/20    $575.53           Cleared -43,104.50 Check      matched
                 Marjorie    3/14/20-                                                   Manually
04/03/2020 11525 Wells       3/27/20    $869.08           Cleared -42,528.97 Check      matched
                 Candice     3/14/20-                                                   Manually
04/03/2020 11527 Wireman     3/27/20    $223.29           Cleared -41,659.89 Check      matched
                 William     2/29/20-                                                   Manually
04/03/2020 11528 Wireman     3/13/20    $316.82           Cleared -41,436.60 Check      matched
                 Courtney    3/14/20-                                                   Manually
04/03/2020 11529 Boggs       3/27/20    $620.19           Cleared -41,119.78 Check      matched
                 Kimberly    3/14/20-                                                   Manually
04/03/2020 11530 Boggs       3/27/20    $321.00           Cleared -40,499.59 Check      matched
                 Gordon      3/14/20-                                                   Manually
04/03/2020 11532 Chaney      3/27/20    $936.24           Cleared -40,178.59 Check      matched
                 Rebecca     3/14/20-                                                   Manually
04/03/2020 11533 Eder        3/27/20    $514.46           Cleared -39,242.35 Check      matched
                 Erick       3/14/20-                                                   Manually
04/03/2020 11535 Gonzalez    3/27/20    $1,460.70         Cleared -38,727.89 Check      matched
                 Jonathan    3/14/20-                                                   Manually
04/03/2020 11536 Marquez     3/27/20    $273.16           Cleared -37,267.19 Check      matched
                 Kimberly    3/14/20-                                                   Manually
04/03/2020 11537 Nader       3/27/20    $643.36           Cleared -36,994.03 Check      matched
                             3/14/20-                                                   Manually
04/03/2020 11540 Alexis Ruiz 3/27/20    $945.14           Cleared -36,350.67 Check      matched
                 Isaac       3/14/20-                                                   Manually
04/03/2020 11541 Sizemore    3/27/20    $930.45           Cleared -35,405.53 Check      matched
                 Joseph      3/14/20-                                                   Manually
04/03/2020 11542 Tackett     3/27/20    $266.05           Cleared -34,475.08 Check      matched
                 Darlene     3/14/20-                                                   Manually
04/03/2020 11543 Terry       3/27/20    $786.78           Cleared -34,209.03 Check      matched
                             3/14/20-                                                   Manually
04/03/2020 11544 Jose Flores 3/27/20    $1,107.00         Cleared -33,422.25 Check      matched
                 Miguel      3/14/20-                                                   Manually
04/03/2020 11546 Garcia      3/27/20    $1,064.51         Cleared -32,315.25 Check      matched
                 Eduardo     3/14/20-                                                   Manually
04/03/2020 11547 Godinez     3/27/20    $379.03           Cleared -31,250.74 Check      matched
                 Diana       3/14/20-                                                   Manually
04/03/2020 11549 Martinez    3/27/20    $721.35           Cleared -30,871.71 Check      matched
                 Rafeal      3/14/20-                                                   Manually
04/03/2020 11550 Medina      3/27/20    $624.62           Cleared -30,150.36 Check      matched
                 Nixon       3/14/20-                                                   Manually
04/03/2020 11551 Polanco     3/27/20    $544.01           Cleared -29,525.74 Check      matched
                 Eleuterio   3/14/20-                                                   Manually
04/03/2020 11552 Ramirez     3/27/20    $459.84           Cleared -28,981.73 Check      matched
       Case 20-50640-tnw             Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07                        Desc Main
                                             Document      Page 63 of 101


                 Manuel         3/14/20-                                                                       Manually
04/03/2020 11553 Rodriguez      3/27/20    $1,472.07                Cleared -28,521.89 Check                   matched
                 Romero         3/14/20-                                                                       Manually
04/03/2020 11554 Cruz           3/27/20    $972.05                  Cleared -27,049.82 Check                   matched
                                3/14/20-                                                                       Manually
04/03/2020 11555 Eliazar Ruiz   3/27/20    $714.61                  Cleared -26,077.77 Check                   matched
                 Lus Rebollo    3/14/20-                                                                       Manually
04/03/2020 11556 Sanabria       3/27/20    $321.68                  Cleared -25,363.16 Check                   matched
                 Casto          3/14/20-                                                                       Manually
04/03/2020 11557 Sanchez        3/27/20    $928.94                  Cleared -25,041.48 Check                   matched
                 Leonor         3/14/20-                                                                       Manually
04/03/2020 11558 Serrano        3/27/20    $972.05                  Cleared -24,112.54 Check                   matched
                                3/14/20-                                                                       Manually
04/03/2020 11559 Arturo Solis   3/27/20    $1,101.87                Cleared -23,140.49 Check                   matched
                 Julius         3/14/20-                                                                       Manually
04/03/2020 11560 Wakefield      3/27/20    $414.43                  Cleared -22,038.62 Check                   matched
                 Ebengo         3/14/20-                                                                       Manually
04/03/2020 11561 Wasokye        3/27/20    $504.56                  Cleared -21,624.19 Check                   matched
                 Marisol        3/14/20-                                                                       Manually
04/03/2020 11562 Zarate         3/27/20    $978.41                  Cleared -21,119.63 Check                   matched
                 Raymond        3/14/20-                                                                       Manually
04/03/2020 11564 Borja          3/27/20    $1,203.00                Cleared -20,141.22 Check                   matched
                 Erica          3/14/20-                                                                       Manually
04/03/2020 11565 Perkins        3/27/20    $372.48                  Cleared -18,938.22 Check                   matched
                 Karina         2/16/20-                                                                       Manually
04/03/2020 11566 Sanabria       2/29/20    $790.19                  Cleared -18,565.74 Check                   matched
                 Marc           3/14/20-                                                                       Manually
04/03/2020 11567 Andros         3/27/20    $3,485.62                Cleared -17,775.55 Check                   matched
                                3/14/20-                                                          Professional Manually
04/03/2020 11568 Frank Leon     3/27/20    $3,846.15                Cleared -14,289.93 Check      Fees         matched
                 Frank                                                                            Electrical   Manually
04/03/2020 11569 Vickers                   $630.00                  Cleared -10,443.78 Check      Repairs      matched
                 Blade       2/29/20-                                                                          Manually
04/03/2020 11570 Gregory     3/13/20       $1,291.31                Cleared -9,813.78   Check                  matched
                             2/16/20-                                                                          Manually
04/03/2020 11571 Rick Guest 2/29/20        $8,512.94                Cleared -8,522.47   Check                  matched
                             2/29/20-                                                                          Manually
04/03/2020 11572 Scott Kruse 3/13/20       $4,204.48                Cleared -9.53       Check                  matched
                 Monteia     2/29/20-                                                                          Manually
04/03/2020 11573 Mundy       3/13/20       $1,826.11                Cleared 4,194.95    Check                  matched
                 Alberto     2/29/20-                                                                          Manually
04/03/2020 11574 Velasco     3/13/20       $2,079.91                Cleared 6,021.06    Check                  matched
                 Megan       2/29/20-                                                                          Manually
04/03/2020 11575 Walsh       3/13/20       $1,908.21                Cleared 8,100.97    Check                  matched

                                                                                                  Payroll
                                                                                                  Liabilities:In
                                                                                                  voluntary        Manually
04/02/2020       Pay Chex                  $192.92                  Cleared 10,009.18   Expense   Withholding      added
                 Happy                                                                  Bill      Accounts         Manually
03/31/2020       Homes                     $1,800.00                Cleared 10,202.10   Payment   Payable          added
                 Courtney       2/29/20-                                                                           Manually
03/27/2020 11460 Boggs          3/13/20    $1,026.84                Cleared 12,002.10   Check                      matched
                 Kimberly       2/29/20-                                                                           Manually
03/27/2020 11461 Boggs          3/13/20    $799.07                  Cleared 13,028.94   Check                      matched
                                                                                                  Loan from        Manually
03/27/2020        Amerra                                $1,200.00   Cleared 13,828.01   Deposit   Amerra           added
                  Internal
                  Revenue                                                                                          Manually
03/25/2020        Service                  $19,559.14               Cleared 12,628.01   Expense                    added
                                                                                                                   Manually
03/25/2020                                 $349.27                  Cleared 32,187.15   Expense   Insurance        added
       Case 20-50640-tnw            Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07                      Desc Main
                                            Document      Page 64 of 101


                                                                                                              Manually
                                                                                                              added with
03/23/2020         KU                    $79.32                  Cleared 32,536.42   Expense   Utilities      rule
                                                                                                              Manually
03/23/2020                               $401.10                 Cleared 32,615.74   Expense                  added
                                                                                                              Manually
03/23/2020                               $620.23                 Cleared 33,016.84   Expense                  added

                                                                                               COGS:Farm      Manually
03/23/2020                               $539.00                 Cleared 33,637.07   Expense   ing Expense    added
                 Marc                                                                          Professional   Manually
03/23/2020 11500 Andros                  $6,923.07               Cleared 34,176.07   Check     Fees           added
                                                                                               Payroll
                                                                                               Processing     Manually
03/20/2020       Pay Chex                $494.94                 Cleared 41,099.14   Expense   Fees           added
                 Ruben        2/29/20-                                                                        Manually
03/20/2020 11437 Addison      3/13/20    $775.91                 Cleared 41,594.08   Check                    matched
                 Alexander    2/29/20-                                                                        Manually
03/20/2020 11438 Adu          3/13/20    $1,211.40               Cleared 42,369.99   Check                    matched
                 Oppong       2/29/20-                                                                        Manually
03/20/2020 11439 Ansu         3/13/20    $1,393.82               Cleared 43,581.39   Check                    matched
                              2/29/20-                                                                        Manually
03/20/2020 11440 Brian Artley 3/13/20    $997.63                 Cleared 44,975.21   Check                    matched
                              2/29/20-                                                                        Manually
03/20/2020 11441 John Chapo 3/13/20      $928.25                 Cleared 45,972.84   Check                    matched
                 Trenton      2/29/20-                                                                        Manually
03/20/2020 11442 Davis        3/13/20    $1,044.85               Cleared 46,901.09   Check                    matched
                 Kwaku        2/29/20-                                                                        Manually
03/20/2020 11443 Frimpong     3/13/20    $1,133.57               Cleared 47,945.94   Check                    matched
                              2/29/20-                                                                        Manually
03/20/2020 11444 Alex Hall    3/13/20    $940.18                 Cleared 49,079.51   Check                    matched
                 Avery        2/29/20-                                                                        Manually
03/20/2020 11445 Henning      3/13/20    $967.95                 Cleared 50,019.69   Check                    matched
                 Hinneh       2/29/20-                                                                        Manually
03/20/2020 11446 Safaad       3/13/20    $1,120.20               Cleared 50,987.64   Check                    matched
                 Adrian       2/29/20-                                                                        Manually
03/20/2020 11447 Jackson      3/13/20    $1,034.81               Cleared 52,107.84   Check                    matched
                              2/29/20-                                                                        Manually
03/20/2020 11448 Jay Jones 3/13/20       $1,286.12               Cleared 53,142.65   Check                    matched
                              2/29/20-                                                                        Manually
03/20/2020 11449 Rudolf Kwe 3/13/20      $1,152.55               Cleared 54,428.77   Check                    matched
                 Trinidad     2/29/20-                                                                        Manually
03/20/2020 11450 Lima         3/13/20    $1,124.09               Cleared 55,581.32   Check                    matched
                              2/16/20-                                                                        Manually
03/20/2020 11451 Paul Nsiah 2/29/20      $1,105.10               Cleared 56,705.41   Check                    matched
                 Rachel       2/29/20-                                                                        Manually
03/20/2020 11452 Oberle       3/13/20    $706.78                 Cleared 57,810.51   Check                    matched
                 Karen        2/29/20-                                                                        Manually
03/20/2020 11453 Orellana     3/13/20    $598.09                 Cleared 58,517.29   Check                    matched
                 Robert       2/29/20-                                                                        Manually
03/20/2020 11454 Thomas       3/13/20    $1,078.79               Cleared 59,115.38   Check                    matched
                 Jennifer     2/29/20-                                                                        Manually
03/20/2020 11455 Wagner       3/13/20    $911.75                 Cleared 60,194.17   Check                    matched
                 Marjorie     2/29/20-                                                                        Manually
03/20/2020 11456 Wells        3/13/20    $1,046.49               Cleared 61,105.92   Check                    matched
                 Damario      2/29/20-                                                                        Manually
03/20/2020 11457 White        3/13/20    $1,013.70               Cleared 62,152.41   Check                    matched
                 Candice      2/29/20-                                                                        Manually
03/20/2020 11458 Wireman      3/13/20    $740.88                 Cleared 63,166.11   Check                    matched
                 William      2/29/20-                                                                        Manually
03/20/2020 11459 Wireman      3/13/20    $1,092.00               Cleared 63,906.99   Check                    matched
                                                                                               Loan from      Manually
03/20/2020         Amerra                            $2,000.00   Cleared 64,998.99   Deposit   Amerra         added
       Case 20-50640-tnw             Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                                             Document      Page 65 of 101


                 David          2/29/20-                                                  Manually
03/20/2020 11462 Brosseit       3/13/20    $462.62          Cleared 62,998.99   Check     matched
                 Gordon         2/29/20-                                                  Manually
03/20/2020 11463 Chaney         3/13/20    $1,082.33        Cleared 63,461.61   Check     matched
                 Rebecca        2/29/20-                                                  Manually
03/20/2020 11464 Eder           3/13/20    $852.47          Cleared 64,543.94   Check     matched
                                2/29/20-                                                  Manually
03/20/2020 11465 Trinity Eder   3/13/20    $810.36          Cleared 65,396.41   Check     matched
                 Erick          2/29/20-                                                  Manually
03/20/2020 11466 Gonzalez       3/13/20    $1,462.03        Cleared 66,206.77   Check     matched
                 Jonathan       2/29/20-                                                  Manually
03/20/2020 11467 Marquez        3/13/20    $899.98          Cleared 67,668.80   Check     matched
                 Kimberly       2/29/20-                                                  Manually
03/20/2020 11468 Nader          3/13/20    $811.42          Cleared 68,568.78   Check     matched
                 Ronald         2/29/20-                                                  Manually
03/20/2020 11469 Rogers         3/13/20    $197.10          Cleared 69,380.20   Check     matched
                                2/29/20-                                                  Manually
03/20/2020 11471 Alexis Ruiz    3/13/20    $850.90          Cleared 69,577.30   Check     matched
                 Isaac          2/29/20-                                                  Manually
03/20/2020 11472 Sizemore       3/13/20    $487.39          Cleared 70,428.20   Check     matched
                 Steven         2/29/20-                                                  Manually
03/20/2020 11473 Skaggs         3/13/20    $261.67          Cleared 70,915.59   Check     matched
                 Joseph         2/16/20-                                                  Manually
03/20/2020 11474 Tackett        2/29/20    $779.93          Cleared 71,177.26   Check     matched
                 Darlene        2/29/20-                                                  Manually
03/20/2020 11475 Terry          3/13/20    $944.55          Cleared 71,957.19   Check     matched
                                2/29/20-                                                  Manually
03/20/2020 11476 Jose Flores    3/13/20    $1,118.46        Cleared 72,901.74   Check     matched
                 Rufino         2/29/20-                                                  Manually
03/20/2020 11477 Flores         3/13/20    $1,084.82        Cleared 74,020.20   Check     matched
                 Miguel         2/29/20-                                                  Manually
03/20/2020 11478 Garcia         3/13/20    $1,092.75        Cleared 75,105.02   Check     matched
                 Eduardo        2/29/20-                                                  Manually
03/20/2020 11479 Godinez        3/13/20    $715.34          Cleared 76,197.77   Check     matched
                 Leonardo       2/29/20-                                                  Manually
03/20/2020 11480 Lorenzo        3/13/20    $1,121.08        Cleared 76,913.11   Check     matched
                 Diana          2/29/20-                                                  Manually
03/20/2020 11481 Martinez       3/13/20    $756.53          Cleared 78,034.19   Check     matched
                 Rafeal         2/29/20-                                                  Manually
03/20/2020 11482 Medina         3/13/20    $737.82          Cleared 78,790.72   Check     matched
                 Gonzalo        2/16/20-                                                  Manually
03/20/2020 11483 Mendoza        2/29/20    $758.24          Cleared 79,528.54   Check     matched
                 Nixon          2/29/20-                                                  Manually
03/20/2020 11484 Polanco        3/13/20    $1,047.36        Cleared 80,286.78   Check     matched
                 Eleuterio      2/29/20-                                                  Manually
03/20/2020 11485 Ramirez        3/13/20    $800.87          Cleared 81,334.14   Check     matched
                 Manuel         2/29/20-                                                  Manually
03/20/2020 11486 Rodriguez      3/13/20    $1,459.05        Cleared 82,135.01   Check     matched
                 Romero         2/29/20-                                                  Manually
03/20/2020 11487 Cruz           3/13/20    $883.42          Cleared 83,594.06   Check     matched
                                2/29/20-                                                  Manually
03/20/2020 11488 Eliazar Ruiz   3/13/20    $908.51          Cleared 84,477.48   Check     matched
                 Casto          2/29/20-                                                  Manually
03/20/2020 11489 Sanchez        3/13/20    $1,195.36        Cleared 85,385.99   Check     matched
                 Leonor         2/16/20-                                                  Manually
03/20/2020 11490 Serrano        2/29/20    $883.44          Cleared 86,581.35   Check     matched
                                2/16/20-                                                  Manually
03/20/2020 11491 Arturo Solis   2/29/20    $1,118.38        Cleared 87,464.79   Check     matched
                 Julius         2/29/20-                                                  Manually
03/20/2020 11492 Wakefield      3/13/20    $668.88          Cleared 88,583.17   Check     matched
                 Ebengo         2/16/20-                                                  Manually
03/20/2020 11493 Wasokye        2/29/20    $889.51          Cleared 89,252.05   Check     matched
       Case 20-50640-tnw            Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07                         Desc Main
                                            Document      Page 66 of 101


                 Marisol       2/16/20-                                                                        Manually
03/20/2020 11494 Zarate        2/29/20    $855.10                 Cleared 90,141.56   Check                    matched
                 Jared         2/29/20-                                                                        Manually
03/20/2020 11495 Anderson      3/13/20    $1,425.61               Cleared 90,996.66   Check                    matched
                 Raymond       2/16/20-                                                                        Manually
03/20/2020 11496 Borja         2/29/20    $1,203.00               Cleared 92,422.27   Check                    matched
                 Bradley       2/29/20-                                                                        Manually
03/20/2020 11497 Eder          3/13/20    $872.75                 Cleared 93,625.27   Check                    matched
                 Erica         2/29/20-                                                                        Manually
03/20/2020 11498 Perkins       3/13/20    $1,238.78               Cleared 94,498.02   Check                    matched
                 Karina        2/16/20-                                                                        Manually
03/20/2020 11499 Sanabria      2/29/20    $868.70                 Cleared 95,736.80   Check                    matched
                 Blade         2/29/20-                                                                        Manually
03/20/2020 11501 Gregory       3/13/20    $1,291.29               Cleared 96,605.50   Check                    matched
                               2/16/20-                                                                        Manually
03/20/2020 11502   Rick Guest 2/29/20     $2,224.44               Cleared 97,896.79   Check                    matched
                               2/29/20-                                                                        Manually
03/20/2020 11503   Scott Kruse 3/13/20    $2,348.75               Cleared 100,121.23 Check                     matched
                   Monteia     2/29/20-                                                                        Manually
03/20/2020 11504   Mundy       3/13/20    $1,826.10               Cleared 102,469.98 Check                     matched
                   Alberto     2/29/20-                                                                        Manually
03/20/2020 11505   Velasco     3/13/20    $1,929.91               Cleared 104,296.08 Check                     matched
                   Megan       2/29/20-                                                                        Manually
03/20/2020 11506   Walsh       3/13/20    $1,354.37               Cleared 106,225.99 Check                     matched
                   Frank                                                                         Electrical    Manually
03/19/2020 15088   Vickers                $390.00                 Cleared 107,580.36 Check       Repairs       matched

                                                                                                 Payroll
                                                                                                 Liabilities:In
                                                                                                 voluntary      Manually
03/19/2020         Pay Chex               $192.92                 Cleared 107,970.36 Expense     Withholding added

                   Pragma                                                                        Accounts      Manually
03/19/2020         Scientific                         $105,000.00 Cleared 108,163.28 Deposit     Receivable    added
                   James
                   Monroe                                                             Bill       Accounts      Manually
03/17/2020         Homes                  $1,800.00               Cleared 3,163.28    Payment    Payable       added
                                                                                                               Manually
                                                                                                               added with
03/17/2020         KU                     $52.33                  Cleared 4,963.28    Expense    Utilities     rule
                                                                                                               Manually
                                                                                                               added with
03/16/2020         KU                     $241.91                 Cleared 5,015.61    Expense    Utilities     rule
                                                                                                               Manually
                                                                                                               added with
03/16/2020         state farm             $976.52                 Cleared 5,257.52    Expense    Insurance     rule
                                                                                                               Manually
03/16/2020                                $401.10                 Cleared 6,234.04    Expense                  added
                                                                                                               Manually
03/16/2020                                $620.23                 Cleared 6,635.14    Expense                  added
                                                                                                 Citicard      Manually
03/15/2020                                $2,200.00               Cleared 7,255.37    Transfer   (9618)        matched
                   Kentucky
                   Department                                                                    License,
                   of                                                                            Filing and Manually
03/13/2020         Agriculture            $3,002.00               Cleared 9,455.37    Check      Other Fees matched
                   Kentucky
                   Department                                                                    License,
                   of                                                                            Filing and    Manually
03/13/2020 Auto    Agriculture            $3,502.00               Cleared 12,457.37   Check      Other Fees    matched
                                                                                                 Payroll
                                                                                                 Processing    Manually
03/13/2020 Auto    Pay Chex               $151.30                 Cleared 15,959.37   Check      Fees          matched
       Case 20-50640-tnw             Doc 1     Filed 04/20/20 Entered 04/20/20 15:33:07                         Desc Main
                                              Document      Page 67 of 101


                                                                                                                  Manually
03/13/2020 15008 Lexpro                     $10,000.00               Cleared 16,110.67   Check     Consulting     matched

                                                                                                   Professional
                                                                                                   Fees:Legal     Manually
03/12/2020 15093 Lake APC                   $10,000.00               Cleared 26,110.67   Check     Fees           matched
                                                                                                   Professional   Manually
03/12/2020 15096 Tony Struyk                $10,000.00               Cleared 36,110.67   Check     Fees           matched

                 Mundy Law                                                                         Professional
                 Office,                                                                           Fees:Legal Manually
03/12/2020 10590 PLLC                       $10,000.00               Cleared 46,110.67   Check     Fees         matched
                                                                                                                Manually
03/12/2020 15098 Lexpro                     $10,000.00               Cleared 56,110.67   Check     Consulting matched
                 Citi Card
                 Online                                                                            Citicard       Manually
03/12/2020 Auto  Payment                    $16,000.00               Cleared 66,110.67   Check     (9618)         matched
                 JMM Group                                                                         Accounts       Manually
03/12/2020 15002 LLC                        $5,000.00                Cleared 82,110.67   Check     Payable        matched
                 Bunch &
                 Brock                                                                             Professional
                 Attorneys at                                                                      Fees:Legal Manually
03/12/2020 15099 Law                        $25,000.00               Cleared 87,110.67   Check     Fees         matched
                                                                                                                Manually
                                                                                                                added with
03/12/2020        state farm                $1,260.84                Cleared 112,110.67 Expense    Insurance    rule
                  Stacton
                  Capital                                                                          Accounts       Manually
03/12/2020        Group, Llc.                            $100,000.00 Cleared 113,371.51 Deposit    Receivable     added
                                                                                                   Business
                                                                                                   Advantage
                                                                                                   Travel
                                Account #                                                          Rewards -
                 Bank of        5589 6217                                                          8094           Manually
03/12/2020 10341 America        7611 8094   $1,875.00                Cleared 13,371.51   Check     (CORP)         matched
                                                                                                                  Manually
                  Columbia                                                                                        added with
03/11/2020        Gas                       $4,426.18                Cleared 15,246.51   Expense   Utilities      rule
                                                                                                                  Manually
                                                                                                                  added with
03/11/2020                                  $57.65                   Cleared 19,672.69   Expense   Utilities      rule
                                                                                                                  Manually
                                                                                                                  added with
03/11/2020        state farm                $164.31                  Cleared 19,730.34   Expense   Insurance      rule
                                                                                                                  Manually
                  Columbia                                                                                        added with
03/11/2020        Gas                       $214.96                  Cleared 19,894.65   Expense   Utilities      rule
                                                                                                   Payroll
                                                                                                   Processing     Manually
03/09/2020       Pay Chex                   $569.94                  Cleared 20,109.61   Expense   Fees           added
                 Kentucky                                                                Bill      Accounts       Manually
03/09/2020       Utilities                  $25,118.60               Cleared 20,679.55   Payment   Payable        added
                 Frank                                                                             Electrical     Manually
03/09/2020 10595 Vickers                    $306.00                  Cleared 45,798.15   Check     Repairs        added
                                                                                                   Bank
                                                                                                   Service
                                                                                                   Charges        Manually
                  Fifth Third                                                                      and Credit     added with
03/06/2020        Bank                      $10.00                   Cleared 46,104.15   Expense   Card Fees      rule

                                                                                                   Payroll
                                                                                                   Liabilities:In
                                                                                                   voluntary      Manually
03/06/2020        Pay Chex                  $192.92                  Cleared 46,114.15   Expense   Withholding added
       Case 20-50640-tnw             Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                                             Document      Page 68 of 101


                 Ruben          2/16/20-                                                  Manually
03/06/2020 11367 Addison        2/29/20    $1,078.94        Cleared 46,307.07   Check     matched
                 Alexander      2/16/20-                                                  Manually
03/06/2020 11368 Adu            2/29/20    $1,120.20        Cleared 47,386.01   Check     matched
                 Andrew         2/16/20-                                                  Manually
03/06/2020 11369 Ankenbauer     2/29/20    $312.61          Cleared 48,506.21   Check     matched
                 Oppong         2/16/20-                                                  Manually
03/06/2020 11370 Ansu           2/29/20    $1,310.99        Cleared 48,818.82   Check     matched
                                2/16/20-                                                  Manually
03/06/2020 11371 Brian Artley   2/29/20    $1,063.89        Cleared 50,129.81   Check     matched
                 Benjamin       2/16/20-                                                  Manually
03/06/2020 11372 Bertsch        2/29/20    $161.68          Cleared 51,193.70   Check     matched
                                2/16/20-                                                  Manually
03/06/2020 11373 John Chapo     2/29/20    $1,055.44        Cleared 51,355.38   Check     matched
                 Trenton        2/16/20-                                                  Manually
03/06/2020 11374 Davis          2/29/20    $963.58          Cleared 52,410.82   Check     matched
                 Kwaku          2/16/20-                                                  Manually
03/06/2020 11375 Frimpong       2/29/20    $983.62          Cleared 53,374.40   Check     matched
                                2/16/20-                                                  Manually
03/06/2020 11376 Alex Hall      2/29/20    $927.91          Cleared 54,358.02   Check     matched
                 Avery          2/16/20-                                                  Manually
03/06/2020 11377 Henning        2/29/20    $982.43          Cleared 55,285.93   Check     matched
                 Hinneh         2/1/20-                                                   Manually
03/06/2020 11378 Safaad         2/14/20    $1,120.19        Cleared 56,268.36   Check     matched
                 Adrian         2/16/20-                                                  Manually
03/06/2020 11379 Jackson        2/29/20    $1,749.09        Cleared 57,388.55   Check     matched
                                2/16/20-                                                  Manually
03/06/2020 11380 Jay Jones      2/29/20    $1,297.25        Cleared 59,137.64   Check     matched
                                2/16/20-                                                  Manually
03/06/2020 11381 Rudolf Kwe     2/29/20    $1,184.62        Cleared 60,434.89   Check     matched
                 Trinidad       2/16/20-                                                  Manually
03/06/2020 11382 Lima           2/29/20    $1,124.07        Cleared 61,619.51   Check     matched
                 Peter          2/16/20-                                                  Manually
03/06/2020 11383 Mensah         2/29/20    $1,197.64        Cleared 62,743.58   Check     matched
                                2/16/20-                                                  Manually
03/06/2020 11384 Paul Nsiah     2/29/20    $1,059.49        Cleared 63,941.22   Check     matched
                 Rachel         2/16/20-                                                  Manually
03/06/2020 11385 Oberle         2/29/20    $1,190.64        Cleared 65,000.71   Check     matched
                 Karen          2/16/20-                                                  Manually
03/06/2020 11386 Orellana       2/29/20    $690.01          Cleared 66,191.35   Check     matched
                 Robert         2/16/20-                                                  Manually
03/06/2020 11387 Thomas         2/29/20    $1,291.34        Cleared 66,881.36   Check     matched
                 Jennifer       2/16/20-                                                  Manually
03/06/2020 11388 Wagner         2/29/20    $955.32          Cleared 68,172.70   Check     matched
                 Marjorie       2/16/20-                                                  Manually
03/06/2020 11389 Wells          2/29/20    $958.83          Cleared 69,128.02   Check     matched
                 Damario        2/16/20-                                                  Manually
03/06/2020 11390 White          2/29/20    $1,074.92        Cleared 70,086.85   Check     matched
                 Candice        2/16/20-                                                  Manually
03/06/2020 11391 Wireman        2/29/20    $929.77          Cleared 71,161.77   Check     matched
                 William        2/16/20-                                                  Manually
03/06/2020 11392 Wireman        2/29/20    $1,052.96        Cleared 72,091.54   Check     matched
                 Courtney       2/16/20-                                                  Manually
03/06/2020 11393 Boggs          2/29/20    $896.65          Cleared 73,144.50   Check     matched
                 Kimberly       2/16/20-                                                  Manually
03/06/2020 11394 Boggs          2/29/20    $691.04          Cleared 74,041.15   Check     matched
                 Gordon         2/16/20-                                                  Manually
03/06/2020 11395 Chaney         2/29/20    $1,093.70        Cleared 74,732.19   Check     matched
                 Rebecca        2/16/20-                                                  Manually
03/06/2020 11396 Eder           2/29/20    $909.77          Cleared 75,825.89   Check     matched
                                2/16/20-                                                  Manually
03/06/2020 11397 Trinity Eder   2/29/20    $817.37          Cleared 76,735.66   Check     matched
       Case 20-50640-tnw             Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                                             Document      Page 69 of 101


                 Erick          2/16/20-                                                  Manually
03/06/2020 11398 Gonzalez       2/29/20    $1,207.31        Cleared 77,553.03   Check     matched
                 Jonathan       2/16/20-                                                  Manually
03/06/2020 11400 Marquez        2/29/20    $503.39          Cleared 78,760.34   Check     matched
                                2/16/20-                                                  Manually
03/06/2020 11401 Alex Miracle   2/29/20    $1,099.53        Cleared 79,263.73   Check     matched
                 Kimberly       2/16/20-                                                  Manually
03/06/2020 11402 Nader          2/29/20    $943.66          Cleared 80,363.26   Check     matched
                                2/16/20-                                                  Manually
03/06/2020 11403 Alexis Ruiz    2/29/20    $875.57          Cleared 81,306.92   Check     matched
                 Steven         2/16/20-                                                  Manually
03/06/2020 11404 Skaggs         2/29/20    $965.84          Cleared 82,182.49   Check     matched
                 Joseph         2/16/20-                                                  Manually
03/06/2020 11405 Tackett        2/29/20    $878.19          Cleared 83,148.33   Check     matched
                 Darlene        2/16/20-                                                  Manually
03/06/2020 11406 Terry          2/29/20    $982.80          Cleared 84,026.52   Check     matched
                                2/16/20-                                                  Manually
03/06/2020 11407 Jose Flores    2/29/20    $1,216.45        Cleared 85,009.32   Check     matched
                 Rufino         2/16/20-                                                  Manually
03/06/2020 11408 Flores         2/29/20    $936.00          Cleared 86,225.77   Check     matched
                 Miguel         2/1/20-                                                   Manually
03/06/2020 11409 Garcia         2/14/20    $1,109.69        Cleared 87,161.77   Check     matched
                 Anastacio      2/16/20-                                                  Manually
03/06/2020 11410 Hernandez      2/29/20    $403.36          Cleared 88,271.46   Check     matched
                 Leonardo       2/16/20-                                                  Manually
03/06/2020 11411 Lorenzo        2/29/20    $1,140.42        Cleared 88,674.82   Check     matched
                 Diana          2/16/20-                                                  Manually
03/06/2020 11412 Martinez       2/29/20    $837.28          Cleared 89,815.24   Check     matched
                 Rafeal         2/16/20-                                                  Manually
03/06/2020 11413 Medina         2/29/20    $856.43          Cleared 90,652.52   Check     matched
                 Gonzalo        2/16/20-                                                  Manually
03/06/2020 11414 Mendoza        2/29/20    $1,108.35        Cleared 91,508.95   Check     matched
                 Nixon          2/16/20-                                                  Manually
03/06/2020 11415 Polanco        2/29/20    $1,047.38        Cleared 92,617.30   Check     matched
                 Eleuterio      2/1/20-                                                   Manually
03/06/2020 11416 Ramirez        2/14/20    $850.63          Cleared 93,664.68   Check     matched
                 Manuel         2/16/20-                                                  Manually
03/06/2020 11417 Rodriguez      2/29/20    $1,276.73        Cleared 94,515.31   Check     matched
                 Romero         2/16/20-                                                  Manually
03/06/2020 11418 Cruz           2/29/20    $973.72          Cleared 95,792.04   Check     matched
                                2/16/20-                                                  Manually
03/06/2020 11419 Eliazar Ruiz   2/29/20    $964.56          Cleared 96,765.76   Check     matched
                 Casto          2/16/20-                                                  Manually
03/06/2020 11420 Sanchez        2/29/20    $966.62          Cleared 97,730.32   Check     matched
                 Leonor         2/16/20-                                                  Manually
03/06/2020 11421 Serrano        2/29/20    $935.50          Cleared 98,696.94   Check     matched
                                2/16/20-                                                  Manually
03/06/2020 11422 Arturo Solis   2/29/20    $1,101.86        Cleared 99,632.44   Check     matched
                 Julius         2/16/20-                                                  Manually
03/06/2020 11423 Wakefield      2/29/20    $425.49          Cleared 100,734.30 Check      matched
                 Ebengo         2/16/20-                                                  Manually
03/06/2020 11424 Wasokye        2/29/20    $946.10          Cleared 101,159.79 Check      matched
                 Marisol        2/16/20-                                                  Manually
03/06/2020 11425 Zarate         2/29/20    $856.61          Cleared 102,105.89 Check      matched
                 Jared          2/16/20-                                                  Manually
03/06/2020 11426 Anderson       2/29/20    $1,410.58        Cleared 102,962.50 Check      matched
                 Raymond        2/16/20-                                                  Manually
03/06/2020 11427 Borja          2/29/20    $1,202.98        Cleared 104,373.08 Check      matched
                 Bradley        2/16/20-                                                  Manually
03/06/2020 11428 Eder           2/29/20    $1,148.63        Cleared 105,576.06 Check      matched
                 Erica          2/16/20-                                                  Manually
03/06/2020 11429 Perkins        2/29/20    $964.27          Cleared 106,724.69 Check      matched
       Case 20-50640-tnw            Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07                          Desc Main
                                            Document      Page 70 of 101


                 Karina        2/16/20-                                                                          Manually
03/06/2020 11430 Sanabria      2/29/20    $1,047.18                 Cleared 107,688.96 Check                     matched
                 Blade         2/16/20-                                                                          Manually
03/06/2020 11431 Gregory       2/29/20    $1,291.30                 Cleared 108,736.14 Check                     matched
                               2/16/20-                                                                          Manually
03/06/2020 11432   Rick Guest 2/29/20     $2,224.44                 Cleared 110,027.44 Check                     matched
                               2/16/20-                                                                          Manually
03/06/2020 11433   Scott Kruse 2/29/20    $2,348.75                 Cleared 112,251.88 Check                     matched
                   Monteia     2/16/20-                                                                          Manually
03/06/2020 11434   Mundy       2/29/20    $1,826.10                 Cleared 114,600.63 Check                     matched
                   Alberto     2/1/20-                                                                           Manually
03/06/2020 11435   Velasco     2/14/20    $1,929.91                 Cleared 116,426.73 Check                     matched
                   Megan       2/16/20-                                                                          Manually
03/06/2020 11436   Walsh       2/29/20    $1,354.37                 Cleared 118,356.64 Check                     matched
                   goto
                   Premium                                                             Bill       Accounts       Manually
03/05/2020         Finance                $2,744.89                 Cleared 119,711.01 Payment    Payable        added
                                                                                                                 Manually
                                                                                                                 added with
03/05/2020         Lexpro                 $5,000.00                 Cleared 122,455.90 Expense    Consulting     rule
                                                                                                                 Manually
03/05/2020                                $3,317.86                 Cleared 127,455.90 Expense    Insurance      added
                   First                                                                                         Manually
03/05/2020         Insurance              $4,829.88                 Cleared 130,773.76 Expense    Insurance      added
                   Stacton
                   Capital                                                                        Accounts       Manually
03/05/2020         Group, Llc.                         $100,000.00 Cleared 135,603.64 Deposit     Receivable     added

                 ARD Farms,                                                                       Accounts       Manually
03/05/2020       Inc                                   $41,481.00   Cleared 35,603.64   Payment   Receivable     added
                 CNP                                                                              Inventory:Is
                 Operating                                                                        olate          Manually
03/05/2020       LLC                      $36,981.00                Cleared -5,877.36   Expense   Inventory      added
                 Bunch &
                 Brock                                                                            Professional
                 Attorneys at                                                                     Fees:Legal     Manually
03/04/2020 10599 Law                      $25,000.00                Cleared 31,103.64   Check     Fees           matched
                                                                                                  Professional   Manually
03/04/2020       Tony Struyk              $10,000.00                Cleared 56,103.64   Check     Fees           added
                 Air Products
                 and
                 Chemicals,                                                             Bill      Accounts       Manually
03/03/2020 10575 Inc                      $3,731.04                 Cleared 66,103.64   Payment   Payable        matched
                 Canna                                                                            Accounts       Manually
03/03/2020 10596 Business                 $5,000.00                 Cleared 69,834.68   Check     Payable        matched
                                                                                                  Business
                                                                                                  Advantage
                                                                                                  Travel
                            Account #                                                             Rewards -
                 Bank of    5589 6217                                                             8094           Manually
03/03/2020 10584 America    7611 8094     $11,705.18                Cleared 74,834.68   Check     (CORP)         matched
                 Associates
                 Warehouse                                                              Bill      Accounts       Manually
03/03/2020 10585 GFV                      $8,000.00                 Cleared 86,539.86   Payment   Payable        matched

                                                                                                  Repairs and
                   Burkhead's                                                                     Maintenanc Manually
03/03/2020         Welding Inc            $2,000.00                 Cleared 94,539.86   Expense   e           added

                                                                                                  Professional
                                                                                                  Fees:Legal Manually
03/03/2020 10582 Lake APC                 $10,000.00                Cleared 96,539.86   Check     Fees         added
                                                                                                               Manually
03/03/2020                                             $156,000.00 Cleared 106,539.86 Deposit                  added
       Case 20-50640-tnw              Doc 1     Filed 04/20/20 Entered 04/20/20 15:33:07                         Desc Main
                                               Document      Page 71 of 101



                   Careddi                                                                          Repairs and
                   Technology                                                                       Maintenanc    Manually
03/03/2020         Ltd.                     $24,334.00                Cleared -49,460.14 Expense    e             added
                                                                                                    COGS:Cont
                                                                                                    ract
                                                                                                    Manufacturi   Manually
03/03/2020         Z3 Sciences              $20,000.00                Cleared -25,126.14 Expense    ng            added
                   Rouse         March 2020                                                                       Manually
03/01/2020 10579   Comapny       Rent       $23,388.34                Cleared -5,126.14   Check                   matched
                   Frank                                                                            Electrical    Manually
02/28/2020 10580   Vickers                  $258.00                   Cleared 18,262.20   Check     Repairs       matched
                   Trenton    2/1/20-                                                                             Manually
02/21/2020 11303   Davis      2/14/20       $989.67                   Cleared 18,520.20   Check                   matched
                   Leonardo   1/18/20-                                                                            Manually
02/21/2020 11336   Cano       1/31/20       $270.60                   Cleared 19,509.87   Check                   matched
                   Jared      2/1/20-                                                                             Manually
02/21/2020 11355   Anderson   2/14/20       $1,389.31                 Cleared 19,780.47   Check                   matched
                              1/18/20-                                Reconci                                     Manually
03/05/2020 11326 Trinity Eder 1/31/20       $961.24                   led     21,169.78   Check                   matched
                 Regenerativ
                 e Impact
                 Partners,                                            Reconci                       Accounts      Manually
02/28/2020       LLC                                     $6,700.00    led     22,131.02   Deposit   Receivable    added
                                                                      Reconci                                     Manually
02/27/2020                                               $10,750.00   led     15,431.02   Deposit                 added
                                                                      Reconci                       Due from      Manually
02/27/2020                                               $1,400.00    led     4,681.02    Deposit   Owner         added

                   Pragma                                             Reconci                       Accounts      Manually
02/27/2020         Scientific                            $10,000.00   led     3,281.02    Deposit   Receivable    added
                   Regenerativ
                   e Impact
                   Partners,                                          Reconci                       Accounts      Manually
02/27/2020         LLC                                   $10,000.00   led     -6,718.98   Deposit   Receivable    added
                   United
                   Financial                                          Reconci                                     Manually
02/25/2020         Cas Ins                  $349.27                   led     -16,718.98 Expense    Insurance     added
                                                                                                                  Manually
                                                                      Reconci                                     added with
02/24/2020         KU                       $84.72                    led     -16,369.71 Expense    Utilities     rule
                                                                                                    Payroll
                                                                      Reconci                       Processing    Manually
02/24/2020         Pay Chex                 $504.63                   led     -16,284.99 Expense    Fees          added

                   7 Mile                                             Reconci                       Accounts   Manually
02/24/2020         Farms, LLC                            $34,000.00   led     -15,780.36 Deposit    Receivable added
                                                                                                               Manually
                 Chase Card                                           Reconci                                  added with
02/24/2020       Services                   $545.00                   led     -49,780.36 Expense    Misc.      rule
                 Marc                                                 Reconci                       COGS:Labo Manually
02/21/2020 10578 Andros                     $3,461.54                 led     -49,235.36 Check      r (1099)   matched
                                                                                                    Payroll
                                                                      Reconci                       Processing Manually
02/21/2020         Pay Chex                 $192.92                   led     -45,773.82 Expense    Fees       added
                   Michael
                   Acheampon     1/18/20-                             Reconci                                     Manually
02/21/2020 11295   g             1/31/20    $194.61                   led       -45,580.90 Check                  matched
                   Ruben         2/1/20-                              Reconci                                     Manually
02/21/2020 11296   Addison       2/14/20    $1,071.61                 led       -45,386.29 Check                  matched
                   Alexander     2/1/20-                              Reconci                                     Manually
02/21/2020 11297   Adu           2/14/20    $1,110.48                 led       -44,314.68 Check                  matched
                   Andrew        2/1/20-                              Reconci                                     Manually
02/21/2020 11298   Ankenbauer    2/14/20    $1,004.48                 led       -43,204.20 Check                  matched
       Case 20-50640-tnw             Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                                             Document      Page 72 of 101


                 Oppong         2/1/20-                     Reconci                       Manually
02/21/2020 11299 Ansu           2/14/20   $1,402.66         led       -42,199.72 Check    matched
                                2/1/20-                     Reconci                       Manually
02/21/2020 11300 Brian Artley   2/14/20   $997.64           led       -40,797.06 Check    matched
                 Benjamin       2/1/20-                     Reconci                       Manually
02/21/2020 11301 Bertsch        2/14/20   $1,029.62         led       -39,799.42 Check    matched
                                2/1/20-                     Reconci                       Manually
02/21/2020 11302 John Chapo     2/14/20   $916.63           led       -38,769.80 Check    matched
                 Kwaku          2/1/20-                     Reconci                       Manually
02/21/2020 11304 Frimpong       2/14/20   $1,174.17         led       -37,853.17 Check    matched
                                2/1/20-                     Reconci                       Manually
02/21/2020 11305 Alex Hall      2/14/20   $544.85           led       -36,679.00 Check    matched
                 Avery          2/1/20-                     Reconci                       Manually
02/21/2020 11306 Henning        2/14/20   $998.11           led       -36,134.15 Check    matched
                 Hinneh         2/1/20-                     Reconci                       Manually
02/21/2020 11307 Safaad         2/14/20   $1,120.20         led       -35,136.04 Check    matched
                 Adrian         2/1/20-                     Reconci                       Manually
02/21/2020 11308 Jackson        2/14/20   $1,013.20         led       -34,015.84 Check    matched
                                2/1/20-                     Reconci                       Manually
02/21/2020 11309 Jay Jones      2/14/20   $1,146.25         led       -33,002.64 Check    matched
                                2/1/20-                     Reconci                       Manually
02/21/2020 11310 Rudolf Kwe     2/14/20   $1,188.39         led       -31,856.39 Check    matched
                 Trinidad       2/1/20-                     Reconci                       Manually
02/21/2020 11311 Lima           2/14/20   $1,079.16         led       -30,668.00 Check    matched
                 Peter          2/1/20-                     Reconci                       Manually
02/21/2020 11312 Mensah         2/14/20   $1,100.34         led       -29,588.84 Check    matched
                                2/1/20-                     Reconci                       Manually
02/21/2020 11313 Paul Nsiah     2/14/20   $1,059.47         led       -28,488.50 Check    matched
                 Rachel         2/1/20-                     Reconci                       Manually
02/21/2020 11314 Oberle         2/14/20   $899.16           led       -27,429.03 Check    matched
                 Robert         2/1/20-                     Reconci                       Manually
02/21/2020 11315 Thomas         2/14/20   $1,133.89         led       -26,529.87 Check    matched
                 Jennifer       2/1/20-                     Reconci                       Manually
02/21/2020 11316 Wagner         2/14/20   $1,105.70         led       -25,395.98 Check    matched
                 Marjorie       2/1/20-                     Reconci                       Manually
02/21/2020 11317 Wells          2/14/20   $972.12           led       -24,290.28 Check    matched
                 Damario        2/1/20-                     Reconci                       Manually
02/21/2020 11318 White          2/14/20   $1,036.35         led       -23,318.16 Check    matched
                 Candice        2/1/20-                     Reconci                       Manually
02/21/2020 11320 Wireman        2/14/20   $906.96           led       -22,281.81 Check    matched
                 William        2/1/20-                     Reconci                       Manually
02/21/2020 11321 Wireman        2/14/20   $1,076.50         led       -21,374.85 Check    matched
                 Courtney       2/1/20-                     Reconci                       Manually
02/21/2020 11322 Boggs          2/14/20   $954.85           led       -20,298.35 Check    matched
                 Kimberly       2/1/20-                     Reconci                       Manually
02/21/2020 11323 Boggs          2/14/20   $885.85           led       -19,343.50 Check    matched
                 Gordon         2/1/20-                     Reconci                       Manually
02/21/2020 11324 Chaney         2/14/20   $1,086.13         led       -18,457.65 Check    matched
                 Rebecca        2/1/20-                     Reconci                       Manually
02/21/2020 11325 Eder           2/14/20   $962.40           led       -17,371.52 Check    matched
                 Erick          2/1/20-                     Reconci                       Manually
02/21/2020 11327 Gonzalez       2/14/20   $1,132.38         led       -16,409.12 Check    matched
                 Richard        2/1/20-                     Reconci                       Manually
02/21/2020 11328 Leddy          2/14/20   $931.40           led       -15,276.74 Check    matched
                                2/1/20-                     Reconci                       Manually
02/21/2020 11329 Alex Miracle   2/14/20   $1,044.80         led       -14,345.34 Check    matched
                 Kimberly       2/1/20-                     Reconci                       Manually
02/21/2020 11330 Nader          2/14/20   $967.68           led       -13,300.54 Check    matched
                                                            Reconci                       Manually
02/21/2020 11331 Alexis Ruiz              $967.60           led       -12,332.86 Check    matched
                 Steven         2/1/20-                     Reconci                       Manually
02/21/2020 11332 Skaggs         2/14/20   $1,145.44         led       -11,365.26 Check    matched
      Case 20-50640-tnw              Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07    Desc Main
                                             Document      Page 73 of 101


                 Joseph         2/1/20-                     Reconci                        Manually
02/21/2020 11333 Tackett        2/14/20    $517.97          led       -10,219.82 Check     matched
                 Darlene        2/1/20-                     Reconci                        Manually
02/21/2020 11334 Terry          2/14/20    $940.37          led       -9,701.85   Check    matched
                 Mario          2/1/20-                     Reconci                        Manually
02/21/2020 11335 Cages          2/14/20    $677.61          led       -8,761.48   Check    matched
                                2/1/20-                     Reconci                        Manually
02/21/2020 11337   Jose Flores 2/14/20     $989.97          led       -8,083.87   Check    matched
                   Rufino       2/1/20-                     Reconci                        Manually
02/21/2020 11338   Flores       2/14/20    $956.35          led       -7,093.90   Check    matched
                   Miguel       2/1/20-                     Reconci                        Manually
02/21/2020 11339   Garcia       2/14/20    $1,109.68        led       -6,137.55   Check    matched
                   Anastacio                                Reconci                        Manually
02/21/2020 11340   Hernandez               $879.58          led       -5,027.87   Check    matched
                   Leonardo     2/1/20-                     Reconci                        Manually
02/21/2020 11341   Lorenzo      2/14/20    $1,295.25        led       -4,148.29   Check    matched
                   Diana        2/1/20-                     Reconci                        Manually
02/21/2020 11342   Martinez     2/14/20    $837.30          led       -2,853.04   Check    matched
                   Rafeal       2/1/20-                     Reconci                        Manually
02/21/2020 11343   Medina       2/14/20    $731.85          led       -2,015.74   Check    matched
                   Gonzalo      2/1/20-                     Reconci                        Manually
02/21/2020 11344   Mendoza      2/14/20    $1,108.35        led       -1,283.89   Check    matched
                   Nixon        2/1/20-                     Reconci                        Manually
02/21/2020 11345   Polanco      2/14/20    $1,407.72        led       -175.54     Check    matched
                   Eleuterio    2/1/20-                     Reconci                        Manually
02/21/2020 11346   Ramirez      2/14/20    $850.64          led       1,232.18    Check    matched
                   Manuel       2/1/20-                     Reconci                        Manually
02/21/2020 11347   Rodriguez 2/14/20       $1,486.82        led       2,082.82    Check    matched
                   Romero       2/1/20-                     Reconci                        Manually
02/21/2020 11348   Cruz         2/14/20    $972.05          led       3,569.64    Check    matched
                                2/1/20-                     Reconci                        Manually
02/21/2020 11349   Eliazar Ruiz 2/14/20    $966.16          led       4,541.69    Check    matched
                   Casto        2/1/20-                     Reconci                        Manually
02/21/2020 11350   Sanchez      2/14/20    $1,131.13        led       5,507.85    Check    matched
                   Leonor       2/1/20-                     Reconci                        Manually
02/21/2020 11351   Serrano      2/14/20    $988.37          led       6,638.98    Check    matched
                                2/1/20-                     Reconci                        Manually
02/21/2020 11352   Arturo Solis 2/14/20    $1,101.87        led       7,627.35    Check    matched
                   Ebengo       1/18/20-                    Reconci                        Manually
02/21/2020 11353   Wasokye      1/31/20    $886.02          led       8,729.22    Check    matched
                   Marisol      2/1/20-                     Reconci                        Manually
02/21/2020 11354   Zarate       2/14/20    $871.98          led       9,615.24    Check    matched
                   Raymond      2/1/20-                     Reconci                        Manually
02/21/2020 11356   Borja        2/14/20    $1,203.00        led       10,487.22   Check    matched
                   Bradley      2/1/20-                     Reconci                        Manually
02/21/2020 11357   Eder         2/14/20    $1,144.27        led       11,690.22   Check    matched
                   Erica        2/1/20-                     Reconci                        Manually
02/21/2020 11358   Perkins      2/14/20    $1,158.33        led       12,834.49   Check    matched
                   Karina       2/1/20-                     Reconci                        Manually
02/21/2020 11359   Sanabria     2/14/20    $465.83          led       13,992.82   Check    matched
                   Heather      1/18/20-                    Reconci                        Manually
02/21/2020 11360   Burns        1/31/20    $1,405.85        led       14,458.65   Check    matched
                   Blade        2/1/20-                     Reconci                        Manually
02/21/2020 11361   Gregory      2/14/20    $1,291.29        led       15,864.50   Check    matched
                                2/1/20-                     Reconci                        Manually
02/21/2020 11362   Rick Guest 2/14/20      $1,099.79        led       17,155.79   Check    matched
                                2/1/20-                     Reconci                        Manually
02/21/2020 11363   Scott Kruse 2/14/20     $2,348.76        led       18,255.58   Check    matched
                   Monteia      2/1/20-                     Reconci                        Manually
02/21/2020 11364   Mundy        2/14/20    $1,826.11        led       20,604.34   Check    matched
                   Alberto      2/1/20-                     Reconci                        Manually
02/21/2020 11365   Velasco      2/14/20    $1,929.91        led       22,430.45   Check    matched
       Case 20-50640-tnw             Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07                            Desc Main
                                             Document      Page 74 of 101


                 Megan          2/1/20-                              Reconci                                       Manually
02/21/2020 11366 Walsh          2/14/20    $1,354.38                 led     24,360.36     Check                   matched

                                                                     Reconci                         Shipping    Manually
02/20/2020       UPS                       $383.29                   led     25,714.74     Check     and Postage matched

                                                                     Reconci                         Shipping    Manually
02/20/2020       UPS                       $814.40                   led     26,098.03     Check     and Postage matched

                                                                     Reconci                         Shipping    Manually
02/20/2020       UPS                       $791.93                   led     26,912.43     Check     and Postage matched

                                                                     Reconci                         Shipping    Manually
02/20/2020       UPS                       $738.26                   led     27,704.36     Check     and Postage matched

                                                                     Reconci                         Shipping    Manually
02/20/2020       UPS                       $125.51                   led     28,442.62     Check     and Postage matched

                                                                     Reconci                         Shipping    Manually
02/20/2020       UPS                       $209.11                   led     28,568.13     Check     and Postage matched

                                                                     Reconci                         Shipping    Manually
02/20/2020       UPS                       $624.27                   led     28,777.24     Check     and Postage matched
                                                                                                                 Manually
                                                                     Reconci                                     added with
02/20/2020       Lexpro                    $1,000.00                 led     29,401.51     Expense   Consulting rule
                 Mokena
                 Holdings                                            Reconci                         Interest      Manually
02/20/2020       LLC                       $25,192.81                led     30,401.51     Expense   Expense       added

                 HD                                                  Reconci                         Accounts      Manually
02/19/2020       Distribution                           $65,805.31   led     55,594.32 Deposit       Receivable    added
                 Frank                                               Reconci                         Electrical    Manually
02/19/2020 105   Vickers                   $627.00                   led     -10,210.99 Check        Repairs       added
                                                                                                                   Manually
                                                                     Reconci                                       added with
02/18/2020       KU                        $88.79                    led     -9,583.99     Expense   Utilities     rule
                                                                                                                   Manually
                                                                     Reconci                                       added with
02/18/2020       KU                        $69.28                    led     -9,495.20     Expense   Utilities     rule
                                                                                                     Bank
                                                                                                     Service
                                                                                                     Charges
                                                                     Reconci                         and Credit    Manually
02/18/2020                                 $111.00                   led       -9,425.92   Expense   Card Fees     added
                                                                     Reconci                                       Manually
02/18/2020                                              $3,815.00    led       -9,314.92   Deposit                 added
                 Alexander      1/18/20-                             Reconci                                       Manually
02/17/2020 11225 Adu            1/31/20    $1,120.20                 led       -13,129.92 Check                    matched
                 First                                               Reconci              Bill       Accounts      Manually
02/15/2020       Insurance                 $4,829.88                 led       -12,009.72 Payment    Payable       matched
                 goto
                 Premium                                             Reconci               Bill      Accounts      Manually
02/14/2020       Finance                   $2,744.89                 led     -7,179.84     Payment   Payable       added
                                                                                                     Bank
                                                                                                     Service
                                                                                                     Charges       Manually
                 Fifth Third                                         Reconci                         and Credit    added with
02/14/2020       Bank                      $10.00                    led     -4,434.95     Expense   Card Fees     rule
                                                                                                     Platinum
                                                                                                     Delta         Manually
                 American                                            Reconci                         SkyMiles      added with
02/14/2020       Express                   $103.24                   led     -4,424.95     Expense   *1002         rule
       Case 20-50640-tnw            Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07                     Desc Main
                                            Document      Page 75 of 101



                   BC Extracts,                                  Reconci                         Accounts     Manually
02/12/2020         LLC                               $8,000.00   led     -4,321.71     Deposit   Receivable   added

                 BC Extracts,                                    Reconci                         Accounts     Manually
02/11/2020       LLC                                 $9,500.00   led     -12,321.71 Deposit      Receivable   added
                 Brett                                           Reconci                                      Manually
02/10/2020 10600 Construction            $4,083.68               led     -21,821.71 Check                     matched
                                                                                                 Payroll
                                                                 Reconci                         Processing   Manually
02/10/2020       Pay Chex                $579.63                 led     -17,738.03 Expense      Fees         added
                 Marc                                            Reconci                         COGS:Labo    Manually
02/07/2020 10577 Andros                  $3,461.54               led     -17,158.40 Check        r (1099)     matched
                 Marc                                            Reconci                                      Manually
02/07/2020 9802  Andros                  $1,216.39               led     -13,696.86 Check                     matched
                                                                                                 Payroll
                                                                 Reconci                         Processing   Manually
02/07/2020         Pay Chex              $192.92                 led     -12,480.47 Expense      Fees         added
                   Michael
                   Acheampon  1/18/20-                           Reconci                                      Manually
02/07/2020 11223   g          1/31/20    $885.27                 led       -12,287.55 Check                   matched
                   Ruben      1/18/20-                           Reconci                                      Manually
02/07/2020 11224   Addison    1/31/20    $1,044.67               led       -11,402.28 Check                   matched
                   Hinneh     1/18/20-                           Reconci                                      Manually
02/07/2020 11235   Safaad     1/31/20    $1,120.20               led       -10,357.61 Check                   matched
                   Andrew     1/18/20-                           Reconci                                      Manually
02/07/2020 11226   Ankenbauer 1/31/20    $1,026.69               led       -9,237.41   Check                  matched
                   Oppong     1/18/20-                           Reconci                                      Manually
02/07/2020 11227   Ansu       1/31/20    $1,409.81               led       -8,210.72   Check                  matched
                              1/18/20-                           Reconci                                      Manually
02/07/2020 11228 Brian Artley 1/31/20    $1,094.25               led       -6,800.91   Check                  matched
                 Joseph       1/18/20-                           Reconci                                      Manually
02/07/2020 11229 Bentley      1/31/20    $613.87                 led       -5,706.66   Check                  matched
                 Benjamin     1/18/20-                           Reconci                                      Manually
02/07/2020 11230 Bertsch      1/31/20    $727.29                 led       -5,092.79   Check                  matched
                              1/18/20-                           Reconci                                      Manually
02/07/2020 11231 John Chapo 1/31/20      $787.12                 led       -4,365.50   Check                  matched
                 Trenton      1/18/20-                           Reconci                                      Manually
02/07/2020 11232 Davis        1/31/20    $1,001.17               led       -3,578.38   Check                  matched
                 Kwaku        1/18/20-                           Reconci                                      Manually
02/07/2020 11233 Frimpong     1/31/20    $515.23                 led       -2,577.21   Check                  matched
                 Avery        1/18/20-                           Reconci                                      Manually
02/07/2020 11234 Henning      1/31/20    $1,012.58               led       -2,061.98   Check                  matched
                 Adrian       1/18/20-                           Reconci                                      Manually
02/07/2020 11236 Jackson      1/31/20    $1,224.57               led       -1,049.40   Check                  matched
                              1/18/20-                           Reconci                                      Manually
02/07/2020 11237 Jay Jones 1/31/20       $1,262.13               led       175.17      Check                  matched
                              1/18/20-                           Reconci                                      Manually
02/07/2020 11238 Rudolf Kwe 1/31/20      $609.93                 led       1,437.30    Check                  matched
                 Trinidad     1/18/20-                           Reconci                                      Manually
02/07/2020 11239 Lima         1/31/20    $1,124.08               led       2,047.23    Check                  matched
                 Peter        1/18/20-                           Reconci                                      Manually
02/07/2020 11240 Mensah       1/31/20    $1,100.36               led       3,171.31    Check                  matched
                              1/18/20-                           Reconci                                      Manually
02/07/2020 11241 Paul Nsiah 1/31/20      $872.35                 led       4,271.67    Check                  matched
                 Rachel       1/18/20-                           Reconci                                      Manually
02/07/2020 11242 Oberle       1/31/20    $995.02                 led       5,144.02    Check                  matched
                 Robert       1/18/20-                           Reconci                                      Manually
02/07/2020 11243 Thomas       1/31/20    $1,305.52               led       6,139.04    Check                  matched
                 Jennifer     1/18/20-                           Reconci                                      Manually
02/07/2020 11244 Wagner       1/31/20    $940.34                 led       7,444.56    Check                  matched
                 Marjorie     1/18/20-                           Reconci                                      Manually
02/07/2020 11245 Wells        1/31/20    $969.33                 led       8,384.90    Check                  matched
       Case 20-50640-tnw             Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07    Desc Main
                                             Document      Page 76 of 101


                 Damario        1/18/20-                    Reconci                        Manually
02/07/2020 11246 White          1/31/20    $920.65          led       9,354.23    Check    matched
                 Candice        1/18/20-                    Reconci                        Manually
02/07/2020 11247 Wireman        1/31/20    $803.69          led       10,274.88   Check    matched
                 William        1/18/20-                    Reconci                        Manually
02/07/2020 11248 Wireman        1/31/20    $926.26          led       11,078.57   Check    matched
                 Courtney       1/18/20-                    Reconci                        Manually
02/07/2020 11249 Boggs          1/31/20    $957.20          led       12,004.83   Check    matched
                 Kimberly       1/18/20-                    Reconci                        Manually
02/07/2020 11250 Boggs          1/31/20    $958.20          led       12,962.03   Check    matched
                 Gordon         1/18/20-                    Reconci                        Manually
02/07/2020 11251 Chaney         1/31/20    $1,156.03        led       13,920.23   Check    matched
                 Rebecca        1/18/20-                    Reconci                        Manually
02/07/2020 11253 Eder           1/31/20    $1,032.01        led       15,076.26   Check    matched
                                1/18/20-                    Reconci                        Manually
02/07/2020 11254 Trinity Eder   1/31/20    $961.23          led       16,108.27   Check    matched
                                1/18/20-                    Reconci                        Manually
02/07/2020 11255 Steven Ellis   1/31/20    $328.98          led       17,069.50   Check    matched
                 Richard        1/18/20-                    Reconci                        Manually
02/07/2020 11256 Leddy          1/31/20    $997.15          led       17,398.48   Check    matched
                                1/18/20-                    Reconci                        Manually
02/07/2020 11257 Alex Miracle   1/31/20    $1,020.49        led       18,395.63   Check    matched
                 Heather        1/18/20-                    Reconci                        Manually
02/07/2020 11288 Burns          1/31/20    $1,405.87        led       19,416.12   Check    matched
                 Blade          1/18/20-                    Reconci                        Manually
02/07/2020 11289 Gregory        1/31/20    $1,291.29        led       20,821.99   Check    matched
                                1/18/20-                    Reconci                        Manually
02/07/2020 11290 Rick Guest     1/31/20    $1,099.79        led       22,113.28   Check    matched
                                1/18/20-                    Reconci                        Manually
02/07/2020 11291 Scott Kruse    1/31/20    $2,348.75        led       23,213.07   Check    matched
                 Monteia        1/18/20-                    Reconci                        Manually
02/07/2020 11292 Mundy          1/31/20    $1,716.55        led       25,561.82   Check    matched
                 Alberto        1/18/20-                    Reconci                        Manually
02/07/2020 11293 Velasco        1/31/20    $1,929.91        led       27,278.37   Check    matched
                 Megan          1/18/20-                    Reconci                        Manually
02/07/2020 11294 Walsh          1/31/20    $1,354.38        led       29,208.28   Check    matched
                 Kimberly       1/18/20-                    Reconci                        Manually
02/07/2020 11258 Nader          1/31/20    $817.73          led       30,562.66   Check    matched
                                                            Reconci                        Manually
02/07/2020 11259 Alexis Ruiz               $609.59          led       31,380.39   Check    matched
                 Steven      1/18/20-                       Reconci                        Manually
02/07/2020 11260 Skaggs      1/31/20       $781.14          led       31,989.98   Check    matched
                 Joseph      1/18/20-                       Reconci                        Manually
02/07/2020 11261 Tackett     1/31/20       $896.90          led       32,771.12   Check    matched
                 Darlene     1/18/20-                       Reconci                        Manually
02/07/2020 11262 Terry       1/31/20       $905.11          led       33,668.02   Check    matched
                             1/18/20-                       Reconci                        Manually
02/07/2020 11263 David Terry 1/31/20       $64.82           led       34,573.13   Check    matched
                 Mario       1/18/20-                       Reconci                        Manually
02/07/2020 11264 Cages       1/31/20       $359.12          led       34,637.95   Check    matched
                 Jared       1/18/20-                       Reconci                        Manually
02/07/2020 11283 Anderson    1/31/20       $1,390.76        led       34,997.07   Check    matched
                 Raymond     1/18/20-                       Reconci                        Manually
02/07/2020 11284 Borja       1/31/20       $1,203.00        led       36,387.83   Check    matched
                 Bradley     1/18/20-                       Reconci                        Manually
02/07/2020 11285 Eder        1/31/20       $1,013.17        led       37,590.83   Check    matched
                 Erica       1/18/20-                       Reconci                        Manually
02/07/2020 11286 Perkins     1/31/20       $1,215.14        led       38,604.00   Check    matched
                 Gloria      1/18/20-                       Reconci                        Manually
02/07/2020 11287 Robles      1/31/20       $706.83          led       39,819.14   Check    matched
                 Leonardo    1/18/20-                       Reconci                        Manually
02/07/2020 11265 Cano        1/31/20       $270.62          led       40,525.97   Check    matched
       Case 20-50640-tnw             Doc 1     Filed 04/20/20 Entered 04/20/20 15:33:07                           Desc Main
                                              Document      Page 77 of 101


                                1/18/20-                             Reconci                                       Manually
02/07/2020 11266 Jose Flores    1/31/20     $1,029.70                led       40,796.59   Check                   matched
                 Rufino         1/18/20-                             Reconci                                       Manually
02/07/2020 11267 Flores         1/31/20     $976.74                  led       41,826.29   Check                   matched
                 Miguel         1/18/20-                             Reconci                                       Manually
02/07/2020 11268 Garcia         1/31/20     $1,109.70                led       42,803.03   Check                   matched
                 Erick          1/18/20-                             Reconci                                       Manually
02/07/2020 11269 Gonzalez       1/31/20     $1,094.29                led       43,912.73   Check                   matched
                 Leonardo       1/18/20-                             Reconci                                       Manually
02/07/2020 11270 Lorenzo        1/31/20     $611.46                  led       45,007.02   Check                   matched
                 Diana                                               Reconci                                       Manually
02/07/2020 11271 Martinez                   $367.97                  led       45,618.48   Check                   matched
                 Gonzalo      1/18/20-                               Reconci                                       Manually
02/07/2020 11272 Mendoza      1/31/20       $1,292.24                led       45,986.45   Check                   matched
                 Nixon        1/18/20-                               Reconci                                       Manually
02/07/2020 11273 Polanco      1/31/20       $1,247.41                led       47,278.69   Check                   matched
                 Eleuterio    1/18/20-                               Reconci                                       Manually
02/07/2020 11274 Ramirez      1/31/20       $453.82                  led       48,526.10   Check                   matched
                 Manuel       1/18/20-                               Reconci                                       Manually
02/07/2020 11275 Rodriguez    1/31/20       $1,447.95                led       48,979.92   Check                   matched
                 Romero       1/18/20-                               Reconci                                       Manually
02/07/2020 11276 Cruz         1/31/20       $895.05                  led       50,427.87   Check                   matched
                              1/18/20-                               Reconci                                       Manually
02/07/2020 11277 Eliazar Ruiz 1/31/20       $964.57                  led       51,322.92   Check                   matched
                 Casto        1/18/20-                               Reconci                                       Manually
02/07/2020 11278 Sanchez      1/31/20       $1,134.27                led       52,287.49   Check                   matched
                 Leonor       1/18/20-                               Reconci                                       Manually
02/07/2020 11279 Serrano      1/31/20       $963.19                  led       53,421.76   Check                   matched
                              1/18/20-                               Reconci                                       Manually
02/07/2020 11280 Arturo Solis 1/31/20       $1,305.43                led       54,384.95   Check                   matched
                 Ebengo       1/18/20-                               Reconci                                       Manually
02/07/2020 11281 Wasokye      1/31/20       $886.02                  led       55,690.38   Check                   matched
                 Marisol      1/18/20-                               Reconci                                       Manually
02/07/2020 11282 Zarate       1/31/20       $815.68                  led       56,576.40   Check                   matched
                                                                     Reconci                                       Manually
02/06/2020                                              $56,267.67   led       57,392.08   Deposit                 matched
                 Candice        2/1/20-                              Reconci                                       Manually
02/06/2020 10577 Wireman        2/14/20     $78.26                   led       1,124.41    Check                   matched
                 Leonardo       1/18/20-                             Reconci                                       Manually
01/31/2020 10576 Lorenzo        1/31/20     $316.89                  led       1,202.67    Check                   matched

                   Pragma                                            Reconci                          Accounts     Manually
01/29/2020         Scientific                           $7,500.00    led     1,519.56      Deposit    Receivable   added
                                                                     Reconci                          Citizens-    Manually
01/28/2020                                              $10,000.00   led     -5,980.44     Transfer   3089         matched

                                                                                                      Lowe's
                                                                                                      Business
                                                                     Reconci                          Rewards     Manually
01/28/2020                                  $4,011.00                led     -15,980.44 Transfer      Card (3006) matched
                 Rebecca        8/31/19 -                            Reconci                                      Manually
01/27/2020 10602 Eder           9/13/2019   $272.06                  led     -11,969.44 Check                     matched
                                                                                                      Payroll
                                                                     Reconci                          Processing Manually
01/27/2020         Pay Chex                 $649.79                  led     -11,697.38 Expense       Fees        added
                   United
                   Financial                                         Reconci                                       Manually
01/27/2020         Cas Ins                  $349.27                  led     -11,047.59 Expense       Insurance    added

                   Pragma                                            Reconci                          Accounts     Manually
01/24/2020         Scientific                           $25,000.00   led     -10,698.32 Deposit       Receivable   added
       Case 20-50640-tnw           Doc 1     Filed 04/20/20 Entered 04/20/20 15:33:07                             Desc Main
                                            Document      Page 78 of 101



                                                                                                     Payroll
                                                                                                     Liabilities:In
                                                                    Reconci                          voluntary      Manually
01/24/2020         Pay Chex               $192.92                   led     -35,698.32 Expense       Withholding added
                                                                                                                    Manually
                                                                    Reconci                                         added with
01/24/2020       Lexpro                   $4,000.00                 led       -35,505.40 Expense     Consulting rule
                 Ruben        1/4/20-                               Reconci                                         Manually
01/24/2020 11153 Addison      1/17/20     $163.92                   led       -31,505.40 Check                      matched
                 Trenton      1/4/20-                               Reconci                                         Manually
01/24/2020 11161 Davis        1/17/20     $1,155.78                 led       -31,341.48 Check                      matched
                 Trinidad     1/4/20-                               Reconci                                         Manually
01/24/2020 11168 Lima         1/17/20     $309.35                   led       -30,185.70 Check                      matched
                              12/21/19-                             Reconci                                         Manually
01/24/2020 11170 Paul Nsiah 1/3/20        $305.70                   led       -29,876.35 Check                      matched
                 Marjorie     1/4/20-                               Reconci                                         Manually
01/24/2020 11174 Wells        1/17/20     $1,314.40                 led       -29,570.65 Check                      matched
                 Damario      1/4/20-                               Reconci                                         Manually
01/24/2020 11175 White        1/17/20     $331.85                   led       -28,256.25 Check                      matched
                 William      12/7/19-                              Reconci                                         Manually
01/24/2020 11177 Wireman      12/20/19    $341.50                   led       -27,924.40 Check                      matched
                 Hugh         1/4/20-                               Reconci                                         Manually
01/24/2020 11184 Gregory      1/17/20     $923.71                   led       -27,582.90 Check                      matched
                 Kimberly     1/4/20-                               Reconci                                         Manually
01/24/2020 11187 Nader        1/17/20     $817.74                   led       -26,659.19 Check                      matched
                 Rufino       1/4/20-                               Reconci                                         Manually
01/24/2020 11193 Flores       1/17/20     $1,086.39                 led       -25,841.45 Check                      matched
                 Erick        1/4/20-                               Reconci                                         Manually
01/24/2020 11195 Gonzalez     1/17/20     $1,270.03                 led       -24,755.06 Check                      matched
                 Lorenzo      1/4/20-                               Reconci                                         Manually
01/24/2020 11196 Leonardo     1/17/20     $557.83                   led       -23,485.03 Check                      matched
                 Nixon        1/4/20-                               Reconci                                         Manually
01/24/2020 11197 Polanco      1/17/20     $385.30                   led       -22,927.20 Check                      matched
                 Romero       1/4/20-                               Reconci                                         Manually
01/24/2020 11200 Cruz         1/17/20     $1,013.73                 led       -22,541.90 Check                      matched
                              1/4/20-                               Reconci                                         Manually
01/24/2020 11201 Eliazar Ruiz 1/17/20     $921.44                   led       -21,528.17 Check                      matched
                 Casto        1/4/20-                               Reconci                                         Manually
01/24/2020 11202 Sanchez      1/17/20     $1,090.40                 led       -20,606.73 Check                      matched
                 Leonor       1/4/20-                               Reconci                                         Manually
01/24/2020 11203 Serrano      1/17/20     $1,007.70                 led       -19,516.33 Check                      matched
                              1/4/20-                               Reconci                                         Manually
01/24/2020 11204 Arturo Solis 1/17/20     $653.98                   led       -18,508.63 Check                      matched
                 Ebengo       1/4/20-                               Reconci                                         Manually
01/24/2020 11205 Wasokye      1/17/20     $845.91                   led       -17,854.65 Check                      matched
                 Marisol      1/4/20-                               Reconci                                         Manually
01/24/2020 11206 Zarate       1/17/20     $923.14                   led       -17,008.74 Check                      matched
                                                                    Reconci                                         Manually
01/24/2020         Pay Chex               $43,906.00                led       -16,085.60 Expense                    added
                                                                    Reconci                          Citizens-      Manually
01/23/2020                                             $20,000.00   led       27,820.40   Transfer   3089           added
                                                                    Reconci                                         Manually
01/22/2020                              $540.00                     led       7,820.40    Expense    Misc.          added
                            Cut the
                            check then
                            received
                            one through
                            Paychex.
                            Deducting                                                                Employee
                            from 2/7                                Reconci                          Cash          Manually
01/17/2020 11099 Rudolf Kwe check.      $379.73                     led     8,360.40      Check      Advances      added
                                                                    Reconci                                        Manually
01/15/2020                                $2,000.00                 led     8,740.13      Transfer   5/3 - 3841    matched
       Case 20-50640-tnw             Doc 1      Filed 04/20/20 Entered 04/20/20 15:33:07                            Desc Main
                                               Document      Page 79 of 101


                                                                                                        Payroll
                                                                       Reconci                          Processing   Manually
01/13/2020        Pay Chex                   $2,109.99                 led     10,740.13     Expense    Fees         added
                                                                                                        Platinum
                                                                                                        Delta
                                                                       Reconci                          SkyMiles     Manually
01/13/2020                                   $103.03                   led     12,850.12     Transfer   *1002        matched

                                                                                                        Payroll
                                                                                                        Liabilities:In
                                                                       Reconci                          voluntary      Manually
01/10/2020        Pay Chex                   $192.92                   led     12,953.15     Expense    Withholding added
                                BENE:ELE
                                MENTAL
                                PROCESSI
                                NG LLC T
                                BENE:ELE
                                MENTAL
                                PROCESSI
                                NG LLC
                                TRN:P2020
                                0110003377                             Reconci                          Citizens-    Manually
01/10/2020                      7                         $47,304.56   led       13,146.07   Expense    3089         matched
                  Capstone                                             Reconci                          Rent         Manually
01/10/2020        Group, LLC                 $47,304.56                led       -34,158.49 Expense     Expense      added
                                                                       Reconci                                       Manually
01/10/2020       Pay Chex                    $33,686.47                led       13,146.07   Expense                 added
                 Trenton        12/21/19-                              Reconci                                       Manually
01/10/2020 11094 Davis          1/3/20       $670.59                   led       46,832.54   Check                   matched
                 Trinidad       12/7/19-                               Reconci                                       Manually
01/10/2020 11101 Lima           12/20/19     $141.84                   led       47,503.13   Check                   matched
                                12/21/19-                              Reconci                                       Manually
01/10/2020 11103 Paul Nsiah     1/3/20       $591.63                   led       47,644.97   Check                   matched
                 Marjorie       12/21/19-                              Reconci                                       Manually
01/10/2020 11106 Wells          1/3/20       $369.30                   led       48,236.60   Check                   matched
                                12/21/19-                              Reconci                                       Manually
01/10/2020 11115 Steven Ellis   1/3/20       $1,098.38                 led       48,605.90   Check                   matched
                                12/21/19-                              Reconci                                       Manually
01/10/2020 11116 Steven Ellis   1/3/20       $402.16                   led       49,704.28   Check                   matched
                 Hugh           12/21/19-                              Reconci                                       Manually
01/10/2020 11117 Gregory        1/3/20       $998.52                   led       50,106.44   Check                   matched
                 Bradley        12/21/19-                              Reconci                                       Manually
01/10/2020 10618 Eder           1/3/20       $342.66                   led       51,104.96   Check                   matched
                                12/7/19-                               Reconci                                       Manually
01/10/2020 11125 Rene Flores    12/20/19     $143.17                   led       51,447.62   Check                   matched
                 Rufino         12/21/19-                              Reconci                                       Manually
01/10/2020 11126 Flores         1/3/20       $936.00                   led       51,590.79   Check                   matched
                 Erick          12/21/19-                              Reconci                                       Manually
01/10/2020 11127 Gonzalez       1/3/20       $717.55                   led       52,526.79   Check                   matched
                 Leonardo       12/21/19-                              Reconci                                       Manually
01/10/2020 11128 Lorenzo        1/3/20       $1,022.29                 led       53,244.34   Check                   matched
                 Nixon          12/21/19-                              Reconci                                       Manually
01/10/2020 11129 Polanco        1/3/20       $502.54                   led       54,266.63   Check                   matched
                 Romero         12/7/19-                               Reconci                                       Manually
01/10/2020 11131 Cruz           12/20/19     $564.41                   led       54,769.17   Check                   matched
                                12/21/19-                              Reconci                                       Manually
01/10/2020 11132 Eliazar Ruiz   1/3/20       $878.34                   led       55,333.58   Check                   matched
                 Casto          12/21/19-                              Reconci                                       Manually
01/10/2020 11133 Sanchez        1/3/20       $952.54                   led       56,211.92   Check                   matched
                 Leonor         12/21/19-                              Reconci                                       Manually
01/10/2020 11134 Serrano        1/3/20       $795.28                   led       57,164.46   Check                   matched
                                12/21/19-                              Reconci                                       Manually
01/10/2020 11135 Arturo Solis   1/3/20       $1,003.38                 led       57,959.74   Check                   matched
       Case 20-50640-tnw           Doc 1     Filed 04/20/20 Entered 04/20/20 15:33:07                             Desc Main
                                            Document      Page 80 of 101


                 Marisol      12/21/19-                             Reconci                                        Manually
01/10/2020 11136 Zarate       1/3/20      $262.37                   led     58,963.12     Check                    matched
                                                                    Reconci                          Citizens-     Manually
01/09/2020                                             $46,667.22   led     59,225.49     Transfer   3089          matched
                              11/23/19-
                              12/06/19
                                                                                                     Employee
                 Foster       Check Date                            Reconci                          Cash          Manually
01/06/2020 10604 Yiadom       12/13/19   $444.45                    led     12,558.27     Check      Advances      matched
                                                                    Reconci                                        Manually
01/06/2020                                $100.00                   led     13,002.72     Transfer   5/3 - 3841    matched

                                                                    Reconci                          Accounts      Manually
01/03/2020        Innovates                            $8,000.00    led       13,102.72   Payment    Receivable    added
                                                                    Reconci                          Citizens-     Manually
01/03/2020                                $15,000.00                led       5,102.72    Transfer   3089          added
                                                                    Reconci                                        Manually
01/03/2020                                $63.00                    led       20,102.72   Transfer   5/3 - 3841    matched
                                                                    Reconci                                        Manually
01/03/2020                                $37.00                    led       20,165.72   Transfer   5/3 - 3841    matched
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                    Desc Main
                                                                     Document      Page 81 of 101
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of Kentucky
 In re       Elemental Processing, LLC                                                                        Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $    TBA                0.00
             Prior to the filing of this statement I have received                                        $
                                                                                                               $50,000            0.00
             Balance Due                                                                                  $   TBA                 0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with creditors to reduce to secured claims to market value; preparation and filing of pleadings,
                 motions, notices and proposed order, including but not limited to disclosure statement and plans, and
                 applications as needed; preparation and filing of various motions as needed.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 20, 2020                                                               /s/ Matthew B. Bunch
     Date                                                                         Matthew B. Bunch
                                                                                  Signature of Attorney
                                                                                  Bunch & Brock, PSC
                                                                                  271 W. Short Street
                                                                                  805 Security Trust Building
                                                                                  Lexington, KY 40507-1217
                                                                                  (859) 254-5522
                                                                                  Name of law firm



                                                                                   /s/ Tony Struyk
                                                                                  TONY STRUYK




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07                              Desc Main
                                                                     Document      Page 82 of 101
                                                               United States Bankruptcy Court
                                                                      Eastern District of Kentucky
 In re      Elemental Processing, LLC                                                                                 Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities                        Kind of Interest
 business of holder
 Jeffrey Lake                                                                         27.5%
 12463 Rancho Bernardo Road, #147
 San Diego, CA 92128

 Montecito Capital Management, Inc.                                                   45%
 1262 Scott Street
 San Diego, CA 92106

 Tony Struyk                                                                          27.5%
 2120 Capstone Dr Ste 150
 Lexington, KY 40511


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO and CFO of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date April 20, 2020                                                          Signature /s/ Tony Struyk
                                                                                            Tony Struyk

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07         Desc Main
                                                                     Document      Page 83 of 101




                                                               United States Bankruptcy Court
                                                                      Eastern District of Kentucky
 In re      Elemental Processing, LLC                                                                  Case No.
                                                                                    Debtor(s)          Chapter    11




                                          VERIFICATION OF MAILING LIST MATRIX


            I, the CEO and CFO of the corporation named as the petitioner(s) in the above-styled bankruptcy action, declare under

penalty of perjury that the attached mailing list matrix of creditors and other parties in interest consisting of      14   page(s) is true and

correct and complete, to the best of my (our) knowledge.




 Date:       April 20, 2020                                              /s/ Tony Struyk
                                                                         Tony Struyk/CEO and CFO
                                                                         Signer/Title



I,        Matthew B. Bunch              , counsel for the petitioner(s) in the above-styled bankruptcy action, declare that the attached
Master Address List consisting of 14 page(s) has been verified by comparison to Schedules D through H to be complete, to the
best of my knowledge. I further declare that the attached Master Address List can be relied upon by the Clerk of Court to provide
notice to all creditors and parties in interest as related to me by the debtor(s) in the above-styled bankruptcy action until such time as
any amendments may be made.




 Date: April 20, 2020                                                    /s/ Matthew B. Bunch
                                                                         Signature of Attorney
                                                                         Matthew B. Bunch
                                                                         Bunch & Brock, PSC
                                                                         271 W. Short Street
                                                                         805 Security Trust Building
                                                                         Lexington, KY 40507-1217
                                                                         (859) 254-5522




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
    Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                                Document      Page 84 of 101

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        9 Mile
                        1262 Scott Street
                        San Diego CA 92106


                        AB Sciex, LLC
                        1201 Radio Rd
                        Redwood City CA 94065-1217


                        AB Sciex, LLC
                        500 Old Connecticut Path
                        Framingham MA 01701-4574


                        Adams Insulation
                        1016 Nandino Blvd
                        Lexington KY 40511-1207


                        Adaptas Solutions, LLC
                        9 Second St
                        Palmer MA 01069


                        Adecco Employment Solutions
                        1510 Newtown Pike Ste 126
                        Lexington KY 40511


                        Adecco USA, Inc.
                        10151 Deerwood Park Blvd Ste 400
                        Jacksonville FL 32256-0566


                        Aggreko, LLC
                        Attn: Any Officer
                        15600 John F Kennedy Blvd Ste 600
                        Houston TX 77032-2344


                        Air Products and Chemicals, Inc.
                        7201 Hamilton Blvd
                        Allentown PA 18195-9642


                        Air Technologies
                        PO Box 73278
                        Cleveland OH 44193-0002


                        Airgas USA, LLC
                        Attn: Any Officer
                        2015 Vaughn Rd Bldg 400
                        Kennesaw GA 30144
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 85 of 101


                    Airgas USA, LLC
                    259 N Radnor-Chester Rd Ste 100
                    Wayne PA 19087-5283


                    Alpha Laboratory Services, LLC
                    PO Box 11933
                    Lexington KY 40579-1933


                    AMD Consulting
                    20929 Ventura Blvd, Unit 47-135
                    Woodland Hills CA 91364


                    American Clinical Solutions
                    2424 N Federal Hwy Ste 455
                    Boca Raton FL 33431-7747


                    American Industrial Contractors
                    2020 Duncan Machinery Dr
                    Lexington KY 40504-1007


                    Amerra Capital Management
                    c/o Fowler Bell, PLLC
                    300 W Vine St Ste 600
                    Lexington KY 40507


                    Amerra Capital Management, LLC
                    Attn: Any Officer
                    1140 6th Ave Fl 18
                    New York NY 10036-5803


                    Aramark
                    2739-2963 Old Todds Rd
                    Lexington KY 40509


                    Armadillo
                    1262 Scott Street
                    San Diego CA 92106


                    Associates Warehouse GFV
                    251 Price Rd
                    Lexington KY 40511-1961


                    Botanacor Services
                    1001 S Galapago St Ste B
                    Denver CO 80223-2828
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 86 of 101


                    Brad Allen Council
                    c/o Slovin & Associates Co
                    644 Linn Street, #720
                    Cincinnati OH 45203


                    Brenntag Mid-South, Inc.
                    5083 Pottsville Pk
                    Reading PA 19605-9724


                    Brett Construction
                    Attn: Any Officer
                    354 Waller Ave Ste 200
                    Lexington KY 40504-2929


                    Burkhead's Welding, Inc.
                    1082 Lisle Rd
                    Georgetown KY 40324


                    Cann Am Group, Inc.
                    20929 Ventura Blvd. Unit 47-135
                    Woodland Hills CA 91364


                    CannaBusiness Laboratories
                    2554 Palumbo Dr
                    Lexington KY 40509


                    Capstone Farms, LLC
                    c/o Jeffrey Lake
                    2120 Capstone Drive, #111
                    Lexington KY 40511


                    Capstone Group, LLC
                    2201 Regency Road, Suite 602
                    Lexington KY 40503


                    Cintas Corporation
                    P.O. Box 630910
                    Cincinnati OH 45263-0910


                    Cintas Corporation
                    305 Peterson Drive
                    Elizabethtown KY 42701
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 87 of 101


                    CK Tactical Security
                    476 Locust Fork Rd
                    Stamping Ground KY 40379-9031


                    Commerce Lexington
                    330 E Main St Ste 100
                    Lexington KY 40507


                    Cooperative Financial Solutions
                    PO Box 3003
                    La Vergne TN 37086


                    Corine Hampton
                    1262 Scott St
                    San Diego CA 92106-2736


                    CPASS, LLC
                    PO Box 221011
                    San Diego CA 92192-1011


                    Crown Equipment Corporation
                    44 S. Washington Street
                    New Bremen OH 45869


                    Crown Equipment Corporation
                    44 S Washington St
                    New Bremen OH 45869


                    Crown Lift Trucks
                    1709 Jaggie Fox Way
                    Lexington KY 40511-1192


                    Crush Bearings & Drives, Inc.
                    2028 Parallel Rd
                    Lexington KY 40511-1008


                    Cryogenic Experts
                    531 Sandy Cir
                    Oxnard CA 93036-0971


                    DB Labs
                    4439 Polaris Ave
                    Las Vegas NV 89103
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 88 of 101


                    Desert Valley Testing
                    51 W Weldon Ave
                    Phoenix AZ 85013


                    Dibiccari, Chris
                    810 SW 11th Ave.
                    Cape Coral FL 33991


                    Dotson Partnership
                    c/o Samuel G. Carneal, Esq.
                    Gess Mattingly & Atchison
                    201 W. Short Street, #102
                    Lexington KY 40507


                    Dynasty Farms, LLC
                    c/o Raymond Kusinski, Manager
                    1938 East. Lincoln Highway, #210
                    New Lenox IL 60451


                    E-Cargoway Logistics USA, Inc.
                    1515 Kona Dr
                    Compton CA 90220


                    E-Cargoway Logistics, Inc.
                    16200 S Garfield Ave
                    Paramount CA 90723


                    Echo Global Logistics, Inc.
                    600 W Chicago Ave Ste 725
                    Chicago IL 60654


                    Elite Pest Control
                    632 Bizzell Dr
                    Lexington KY 40510-1003


                    Emerald Twenty Four
                    Attn: any officer
                    1024 Greendale Rd
                    Lexington KY 40511


                    Fayette County Farm Bureau
                    1316 Versailles Rd
                    Lexington KY 40504-1137
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 89 of 101


                    Fayette County Public Schools
                    PO Box 55570
                    Lexington KY 40555-5570


                    FedEx
                    2200 Forward Drive
                    Pittsburgh PA 15251-0840


                    Ford Credit
                    PO Box 650575
                    Dallas TX 75265-0575


                    Ford Motor Credit Company
                    PO Box 105704
                    Atlanta GA 30348-5704


                    Frost Brown Todd
                    PO Box 70087
                    Louisville KY 40270-0087


                    Gilson, Inc.
                    PO Box 620027
                    Middleton WI 53562-0027


                    Goto Premium Finance
                    PO Box 4312
                    Woodland Hills CA 91365-4312


                    Grainger Industrial Supply
                    Dept 886700617
                    Palatine IL 60038-0001


                    Grainger Industrial Supply
                    1351 Georgetown Rd
                    Lexington KY 40511


                    Greenfield Global
                    PO Box 67000
                    Detroit MI 48267


                    Greenfield Global
                    1101 Isaac Shelby Dr
                    Shelbyville KY 40065
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 90 of 101


                    Gutkoski, Mike
                    304 N. 18th Ave.
                    Bozeman MT 59715


                    Harshaw Trane
                    12700 Plantside Dr
                    Louisville KY 40299


                    HBK CPAs
                    119 E State St
                    Alliance OH 44601


                    Health Source Supply LLC
                    5972 Hastings Road
                    Registered Agent: Shanna Stevens
                    Clinton WA 98236


                    Hill Barth & King
                    6603 Summit Dr
                    Canfield OH 44406


                    Holston Gases
                    357 Blue Sky Pkwy
                    Lexington KY 40509


                    Humana Health Plan
                    PO Box 3225
                    Milwaukee WI 53201-3225


                    IAC
                    PO Box 1239
                    Jeffersonville IN 47131


                    Internal Revenue Service
                    PO Box 7346
                    Philadelphia PA 19101-7346


                    Isotex Health LLC
                    3505 Quartz Drive
                    McKinney TX 75070


                    Isotex Health, LLC
                    3505 Quartz Drive
                    McKinney TX 75070
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 91 of 101


                    Jade Partners, LLC
                    2100 Byberry Road
                    Huntingdon Valley PA 19006


                    James Frazier, Receiver
                    201 E. Main Street, Suite 900
                    Lexington KY 40507


                    James Monroe Homes
                    2250 Thunderstick Dr Ste 1206
                    Lexington KY 40505


                    Janet Luo, Esq.
                    Sturgill Turner Barker Moloney
                    333 W. Vine Street, #1500
                    Lexington KY 40507


                    Jeffrey Lake
                    12463 Rancho Bernardo Road, #147
                    San Diego CA 92128


                    JMM Group, LLC
                    11428 Abbey Rd
                    Mokena IL 60448


                    John Deere Financial
                    PO Box 6600
                    Johnston IA 50131-6600


                    Jonah Mitchell
                    102 Lake St
                    Nicholasville KY 40356


                    Joseph Wolfe, Esq.
                    Wolfe & Houlehan PLLC
                    226 N. Upper Street
                    Lexington KY 40507


                    Keithly-Williams Seeds
                    PO Box 177
                    Holtville CA 92250


                    Kentuckiana Comfort Center
                    2716 Grassland Dr
                    Louisville KY 40299
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 92 of 101


                    Kentucky 21st Century Agri, LLC
                    4342 Van Cleave Rd
                    Murray KY 42071


                    Kentucky 21st Century Agri, LLC
                    2100 Byberry Rd
                    Huntingdon Valley PA 19006


                    Kentucky Department of Revenue
                    Attn: Legal Dept - Bankruptcy
                    PO Box 5222
                    Frankfort KY 40602-5222


                    Kentucky Division of Unemployment
                    PO Box 948
                    Frankfort KY 40602-0948


                    Kentucky Utilities
                    PO Box 9001954
                    Louisville KY 40290-1954


                    Kentucky Utilities
                    One Quality St
                    Lexington KY 40507-1461


                    Lake APC
                    444 West C St Ste 400
                    San Diego CA 92101


                    Lane Powell, PC
                    1420 5th Ave Ste 4200
                    Seattle WA 98101


                    Langley Foods, Inc.
                    PO Box 709
                    Mount Sterling KY 40353


                    Lebsock, Bradley
                    1350 West Main Street
                    Sterling CO 80751


                    LFUCG
                    Division of Revenue
                    PO Box 14058
                    Lexington KY 40512-4058
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 93 of 101


                    McMaster-Carr
                    PO Box 5370
                    Princeton NJ 08543-5370


                    MH Catalyst, LLC
                    230 S Spring St Ste 400
                    Louisville KY 40206


                    Michael Allen Hamilton
                    108 Vincewood Drive
                    Nicholasville KY 40356


                    MJ83 Holdings, LLC
                    c/o Raymond Kusinski, Manager
                    1938 East Lincoln Highway, #210
                    New Lenox IL 60451


                    Mokena Holdings, LLC
                    Attn: any officer
                    9275 W Flamingo Rd Ste 120
                    Las Vegas NV 89147


                    Montecito Capital Management, Inc.
                    1262 Scott Street
                    San Diego CA 92106


                    Nascient Labs
                    9419 Mason Ave Ste C
                    Chatsworth CA 91311


                    Natland International
                    300 Bearcat Way Ste 111
                    Morrisville NC 27560


                    Nolan Jackson, Esq.
                    Frost Brown Todd LLC
                    250 W. Main Street #2800
                    Lexington KY 40507


                    Northwest TN Regional Port Authority
                    4480 Cates Landing Rd
                    Tiptonville TN 38079
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 94 of 101


                    NSF International
                    PO Box 130140
                    Ann Arbor MI 48105-0140


                    Oakcrest Manor SD, Inc.
                    1262 Scott Street
                    San Diego CA 92106


                    OG Consultants, LLC
                    620 Tinton Ave.
                    Tinton NJ 07724


                    Omni International
                    935 Cobb Place Blvd Ste C
                    Kennesaw GA 30144


                    Paul M. Nalepka, Esq.
                    Reisenfeld & Associates, LLC
                    3962 Red Bank Road
                    Cincinnati OH 45227


                    Pentecost Mechanical Services, Inc.
                    PO Box 13337
                    Lexington KY 40583-3337


                    Phasex Corporation
                    135 Flagship Dr
                    North Andover MA 01845


                    Pope Scientific, Inc.
                    351 N Dekora Woods Blvd
                    Saukville WI 53080-1684


                    Port of Cates Landing
                    130 S. Court Street
                    Tiptonville TN 38079


                    Pragma Scientific, LLC
                    11650 Olio Road Ste. 1000211
                    Fishers IN 46037


                    R&R Capital Management
                    20929 Ventura Blvd. Unit 47-135
                    Woodland Hills CA 91364
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 95 of 101


                    Regal Communications
                    213 Breeze Hill Dr
                    Winchester KY 40391


                    Regional Industrial Combustion of Ky
                    81 Jefferies Ln
                    PO Box 159
                    Hustonville KY 40437


                    Reise
                    PO Box 221011
                    San Diego CA 92192-1011


                    Restek Corporation
                    PO Box 4276
                    Lancaster PA 17604


                    Rexel USA
                    PO Box 742833
                    Atlanta GA 30374


                    Rexel USA
                    1693 Jaggie Fox Way
                    Lexington KY 40511


                    RittLiverpool
                    366 N. Main Street
                    Rittman OH 44270


                    RM Partners Law, LLC
                    305 N Peoria St Ste 200
                    Chicago IL 60607


                    Schneider Industries, Inc.
                    121 Hunter Ave Ste 204
                    Saint Louis MO 63124


                    SD5050, LLC
                    5469 Castlehills Drive
                    San Diego CA 92109


                    Selas Heat Technology Company
                    11012 Aurora-Hudson Rd
                    Streetsboro OH 44241
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 96 of 101


                    Sevole
                    PO Box 221011
                    San Diego CA 92192-1011


                    Sigma-Aldrich
                    PO Box 535182
                    Atlanta GA 30353


                    Sky Hemp LLC
                    409 College Street
                    Bowling Green KY 42101


                    Steel Toe Shoes
                    800 Wisconsin St Mail Box 15
                    Eau Claire WI 54703


                    Stephen Hillenmeyer
                    230 Sandersville Rd
                    Lexington KY 40511


                    Stoll Keenon Ogden
                    300 W Vine St Ste 2100
                    Lexington KY 40507


                    Strategic Compensation Group, LLC
                    15 Somerset Street, Unit 401
                    Clearwater Beach FL 33767


                    TomCo2 Systems
                    3340 Rosebud Rd
                    Loganville GA 30052


                    Tony Struyk
                    2120 Capstone Dr Ste 150
                    Lexington KY 40511


                    Trane US, Inc.
                    PO Box 845053
                    Dallas TX 75284-5053


                    Twin Rivers Holdings
                    3261 Ocean Front Walk 1A
                    San Diego CA 92109
Case 20-50640-tnw   Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07   Desc Main
                            Document      Page 97 of 101


                    Uline
                    PO Box 88741
                    Chicago IL 60680-1741


                    Unisafe, Inc.
                    PO Box 395
                    Bohemia NY 11716


                    USA Scientific
                    PO Box 3565
                    Ocala FL 34478


                    Vacuum Pump Rebuilders
                    111 Farmhouse Dr
                    Greentown PA 18426


                    VWR International LLC
                    PO Box 640169
                    Pittsburgh PA 15264-0169


                    Wallace Electrical Systems
                    2853 Ken Gray Blvd Ste 4
                    West Frankfort IL 62896


                    William D. Furnish
                    1320 Kentucky Hwy 982
                    Cynthiana KY 41031


                    Yale Kentuckiana
                    4092 McCollum Ct
                    Louisville KY 40218


                    YKI Material Handling Solutions
                    4092 McCollum Ct
                    Louisville KY 40218
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07          Desc Main
                                                                     Document      Page 98 of 101



                                                               United States Bankruptcy Court
                                                                      Eastern District of Kentucky
 In re      Elemental Processing, LLC                                                                   Case No.
                                                                                   Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Elemental Processing, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Montecito Capital Management, Inc.
 1262 Scott Street
 San Diego, CA 92106




    None [Check if applicable]




 April 20, 2020                                                        /s/ Matthew B. Bunch
 Date                                                                  Matthew B. Bunch
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Elemental Processing, LLC
                                                                       Bunch & Brock, PSC
                                                                       271 W. Short Street
                                                                       805 Security Trust Building
                                                                       Lexington, KY 40507-1217
                                                                       (859) 254-5522




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07           Desc Main
                                                                     Document      Page 99 of 101

                                                               United States Bankruptcy Court
                                                                      Eastern District of Kentucky
 In re      Elemental Processing, LLC                                                                    Case No.
                                                                                  Debtor(s)              Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
       I, Tony Struyk, declare under penalty of perjury that I am the CEO and CFO of Elemental Processing,
LLC, and that the following is a true and correct copy of the resolutions adopted by the Board of Directors and
All Shareholders of said corporation at a special meeting duly called and held on the 20th day of April, 2020.

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Tony Struyk as CEO and CFO of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

         Be It Further Resolved, that Tony Struyk as CEO and CFO of this Corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform
all acts and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection
with such bankruptcy case, and

        Be It Further Resolved, that Tony Struyk as CEO and CFO of this Corporation is authorized and
directed to employ Matthew B. Bunch and W. Thomas Bunch II, attorneys and the law firm of Bunch & Brock,
PSC, to represent the corporation in such bankruptcy case."

 Date April 20, 2020                                                            Signed /s/ Tony Struyk
                                                                                       Tony Struyk




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
             Case 20-50640-tnw                        Doc 1           Filed 04/20/20 Entered 04/20/20 15:33:07        Desc Main
                                                                     Document     Page 100 of 101
                                                Resolution of Board of Directors and All Shareholders
                                                                         of
                                                             Elemental Processing, LLC



      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Tony Struyk as CEO and CFO of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

         Be It Further Resolved, that Tony Struyk as CEO and CFO of this Corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform
all acts and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection
with such bankruptcy case, and

        Be It Further Resolved, that Tony Struyk as CEO and CFO of this Corporation is authorized and
directed to employ Matthew B. Bunch, attorney and the law firm of Bunch & Brock, PSC to represent the
corporation in such bankruptcy case.

 Date April 20, 2020                                                           Signed   /s/ Tony Struyk
                                                                                        Tony Struyk

 Date April 20, 2020                                                           Signed   /s/ Jeffrey A. Lake
                                                                                        Jeffrey A. Lake

 Date April 20, 2020                                                           Signed   /s/ Tony Struyk, as authorized agent or officer
                                                                                        Montecito Capital Management, Inc.
                                                                                        by Its Authorized Agent, Officer or Director




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
Case 20-50640-tnw        Doc 1    Filed 04/20/20 Entered 04/20/20 15:33:07             Desc Main
                                 Document     Page 101 of 101
                               ELEMENTAL PROCESSING, LLC

                      Minutes of a Special Emergency Meeting of Members
                                       on April 20, 2020

         A meeting of the Members of ELEMENTAL PROCESSING, LLC, a Kentucky limited
liability company (the “Company”) was called to order Tony Struyk, Jeffrey A. Lake, and Montecito
Capital Management, LLC, as the officers and directors and all shareholders and its authorized agent
of the Company, on the date set forth above.
         Upon a motion, the Member unanimously approved the following resolutions:
         WHEREAS, all Members heretofore deem it to be in the best interests of the Company to
adopt the following resolutions,
         NOW, THEREFORE BE IT:
RESOLVED, that in the judgment of all Member of the Company, it is in the best interests of the
Company, its creditors, members, employees and other interested parties, that a voluntary petition
be filed by the Company, having relief under the provisions of chapter 11 of title 11 of the United
States Bankruptcy Code (the “Bankruptcy Code”), and shall have the employment of bankruptcy
counsel of Bunch & Brock PSC of Lexington, KY; and it is further
RESOLVED, that Tony Struyk, in his capacity as a member and chief executive officer and chief
financial officer of the Company, is hereby authorized and directed to employ Matthew B. Bunch,
W. Thomas Bunch II and other attorneys with the law firm of Bunch & Brock PSC, Lexington,
Kentucky, to represent the Company in connection with such bankruptcy case, and that the Company
shall pay Bunch & Brock PSC the retainer as agreed to by the Company on March 11, 2020 in the
amount of $25,000, and on March 12, 2020, in the amount of $25,000 and with further application
seeking any additional compensation that the bankruptcy court may allow; and it is further
RESOLVED, that Tony Struyk, in his capacity as a member and chief executive officer and chief
financial officer of the Company, is hereby authorized and directed to execute and deliver all
documents necessary to perfect the continued filing of necessary pleadings in the existing Chapter
11 bankruptcy case on behalf of the Company; and it is further
RESOLVED, that Tony Struyk, in his capacity as a member and chief executive officer and chief
financial officer of the Company, is hereby authorized and directed to appear in all bankruptcy
proceedings on behalf of the Company, and to otherwise do and perform all acts and deeds and to
execute and deliver all documents on behalf of the Company in connection with such bankruptcy
case, as being duly appointed by the bankruptcy court as the Company’s designated representative.

MEMBER:                                              /s/ Tony Struyk
                                                     TONY STRUYK, Member

MEMBER:                                               /s/ Jeffrey A. Lake
                                                     JEFFREY A. LAKE, Member

MEMBER:                                              /s/ Tony Struyk
                                                     MONTECITO CAPITAL
                                                     MANAGEMENT, INC., Member

WITH APPROVAL OF:                                    ELEMENTAL PROCESSING, LLC

                                                     BY: /s/ Tony Struyk
                                                           TONY STRUYK
                                                           As Authorized Agent
